 

Exhibit 10.80

--------------------------------------------------------------------------------

 

LEASE

 

BETWEEN

 

LEXINGTON CORPORATE PROPERTIES TRUST, Landlord

(or a to be formed LLC)

 

AND

 

IKON OFFICE SOLUTIONS, INC., Tenant

 

Dated: September 22, 2003

 

Property:

 

70 Valley Stream Parkway

Malvern, Pennsylvania 19355

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

INDEX

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1    PROPERTY AND TERM      ARTICLE 2    FIXED RENT AND ADDITIONAL RENT
     ARTICLE 3    IMPOSITIONS      ARTICLE 4    USE OF PROPERTY      ARTICLE 5
   CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS      ARTICLE 6    INSURANCE   
  ARTICLE 7    DAMAGE OR DESTRUCTION      ARTICLE 8    CONDEMNATION      ARTICLE
9    ASSIGNMENT AND SUBLETTING      ARTICLE 10    SUBORDINATION      ARTICLE 11
   OBLIGATIONS OF TENANT      ARTICLE 12    DEFAULT BY TENANT; REMEDIES     
ARTICLE 13    NO WAIVER      ARTICLE 14    ESTOPPEL CERTIFICATE      ARTICLE 15
   QUIET ENJOYMENT      ARTICLE 16    SURRENDER      ARTICLE 17    ACCESS     
ARTICLE 18    ENVIRONMENTAL MATTERS      ARTICLE 19    FINANCIAL STATEMENTS     
ARTICLE 20    MISCELLANEOUS PROVISIONS      ARTICLE 21    TERMINATION RIGHT     

 



--------------------------------------------------------------------------------

Exhibits

 

Exhibit “A”    Description of the Land Exhibit “B”    Schedule of Removable
Property Exhibit “C”    Form of Memorandum of Lease

 



--------------------------------------------------------------------------------

 

LEASE

 

THIS LEASE (the “Lease”) is made as of the 22nd day of September, 2003 between
LEXINGTON CORPORATE PROPERTIES TRUST (or a to be formed LLC), a
                        , (“Landlord”), having an office for the conduct of
business at 355 Lexington Avenue, New York, New York 10017, and IKON OFFICE
SOLUTIONS, INC., an Ohio corporation (“Tenant”), having an office for the
conduct of business at 70 Valley Stream Parkway, Malvern, Pennsylvania 19355.

 

W I T N E S S E T H:

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

ARTICLE A

 

CERTAIN LEASE PROVISIONS

 

1.    Address for the Property:    70 Valley Stream Parkway, Malvern,
Pennsylvania 19355 2.    (a) Term:   

(i)       Ten (10) years, beginning on the Commencement Date, and ending on the
Expiration Date.

         

(ii)      Option to Extend Term: Two (2) renewal options of five (5) years each.

     (b) Commencement Date:    September 22, 2003      (c) Expiration Date:   
September 30, 2013 unless sooner terminated pursuant to this Lease. 3.    Fixed
Rent:    $1,923,392 per annum in equal monthly installments of $160,283 subject
to the rent increases provided in Section 2.5. 4.    Use of the Property:   
Administrative and general office and uses incidental thereto. 5.    Address for
Notice:           For Landlord:    (to be formed LLC)           c/o Lexington
Corporate Properties Trust           355 Lexington Avenue           New York,
New York 10017           Attention:                                         
        

 



--------------------------------------------------------------------------------

   

With a copy of any

written notices of

default only, to:

   Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.         

845 Third Avenue, 8th Floor

New York, New York 10022

Attention: Jonathan Eiseman, Esq.

    For Tenant:   

IKON Office Solutions, Inc.

70 Valley Stream Parkway

Malvern, PA 19355

Attention: Corporate Real Estate Department

 

ARTICLE B

 

CERTAIN DEFINITIONS

 

“Additional Rent” is defined in Section 2.2.

 

“Alterations” is defined in Section 5.4.

 

“Approved Credit Rating” means a credit rating C.L. “Ba1” or “BBB-” or better by
Moody’s Investors Services, Inc. or Standard & Poor’s Rating Group. If such
corporations shall, for any reason, no longer perform the functions of a rating
agency any other nationally recognized statistical rating agency designated by
Landlord or Mortgagee.

 

“Bankruptcy Code” means the provisions of 11 U.S.C. Section 101 et seq. or any
statute of similar purpose or nature as more particularly set forth in Section
9.10.

 

“Building” means collectively the buildings, building equipment and improvements
now or hereinafter erected on the Land.

 

“Business Day” is every day which most large banks based in New York, New York
are open for the ordinary conduct of business.

 

“Claims” is defined in Section 11.3.

 

“Commencement Date” is defined in Article A, Section 2(b).

 

“Default Rate” means three percent (3%) over the prime reference rate announced
from time to time by Citibank, N.A. in New York, New York, as such prime
reference rate may be adjusted and announced from time to time, or if
unavailable, the parties shall use the prime reference rate of any New York
regional bank selected by Landlord.

 

“Deficiency” is defined in Section 12.4(c).

 



--------------------------------------------------------------------------------

“Environmental Laws” is defined in Section 18.10.

 

“Event of Default” is defined in Section 12.1.

 

“Expiration Date is defined in Article A, Section 2(c).

 

“Fixed Rent” is defined in Article A, Section 3.

 

“Hazardous Substances” is defined in Section 18.11.

 

“Impositions” is defined in Section 3.1.

 

“Indemnified Parties” is defined in Section 11.3.

 

“Land” means that certain real property described on Exhibit “A”, attached
hereto and incorporated herein by this reference.

 

“Landlord” is defined in the introductory paragraph to this Lease.

 

“Lease” means this lease made between Landlord, as landlord, and Tenant, as
tenant.

 

“Mortgage” is defined in Section 3.2.

 

“Mortgagee” is defined in Section 3.2.

 

“Non-Disturbance Agreement” is defined in Section 10.1.

 

“Property” means collectively the Land and the Building.

 

“Remedial Work” is defined in Section 18.7.

 

“Rent” is defined in Section 2.3.

 

“Requirements” is defined in Section 11.1.

 

“Restoration” is defined in Section 7.1.

 

“Sale Agreement” means the Agreement of Sale dated as of                     ,
2003 between Landlord, as buyer, and Tenant, as seller.

 

“Subtenant” is defined in Section 9.2.

 

“Tenant” is defined in the introductory paragraph to this Lease.

 



--------------------------------------------------------------------------------

“Term” is defined in Article A, Section 2(a).

 

“Third Party” means any third party other than Landlord, any affiliate of
Landlord and/or any Mortgagee.

 

“Threshold Amount” is defined in Section 5.4.

 

“Transfer” is defined in Section 9.1.

 

“Work” is defined in Section 5.5.

 

ARTICLE 1

 

PROPERTY AND TERM

 

Section 1.1. During the Term, Landlord, in consideration of the rents herein
reserved and of the terms, provisions, covenants and agreements on the part of
Tenant to be kept, observed and performed, does hereby lease and demise the
Property unto Tenant, and Tenant does hereby hire and take the Property from
Landlord, subject to each and every matter affecting title to the Property
including, without limitation, all of the following which are in effect as of
the Commencement Date: all easements, rights of way, covenants, conditions and
restrictions, liens, encumbrances, encroachments, licenses, written notices of
pendency, charges, zoning laws, ordinances, regulations, building codes and
other governmental laws, rules and orders affecting the Property, and other
exceptions to Landlord’s title, whether or not the same are of public record.

 

Section 1.2. Tenant shall lease the Property for the Term, unless sooner
terminated as hereinafter provided or pursuant to law.

 

Section 1.3. (a) Provided there is no continuing Event of Default, Tenant shall
have the right, at its option, to extend the Term for two (2) additional five
(5) year periods, (each, an “Extension Term”) in the manner, and subject to the
conditions, set forth below. The first Extension Term shall commence on the day
after the Expiration Date and shall expire on the day immediately preceding the
fifth anniversary of the Expiration Date unless the Extension Term shall sooner
end pursuant to any of the terms, covenants or conditions of this Lease or
pursuant to law. The second Extension Term shall commence on the day after the
first Extension Term shall expire and shall expire on the fifth anniversary of
the day the second Extension Term commenced, unless such second Extension Term
shall sooner end pursuant to any of the terms, covenants or conditions of this
Lease or pursuant to law. Provided this Lease shall then be in full force and
effect and there is no continuing Event of Default hereunder, Tenant may
exercise its option to extend the Term by giving Landlord written notice of such
election no sooner than one (1) year prior to the Expiration Date or the
expiration of the first Extension Term, as the case may be, and no later than
one hundred eighty (180) days prior to the Expiration Date or the

 



--------------------------------------------------------------------------------

expiration of the first Extension Term, as the case may be, the time of exercise
being of the essence, and upon the giving of such written notice, this Lease and
the Term shall be extended without execution or delivery of any other or further
documents, with the same force and effect as if such Extension Term had
originally been included in the Term and the Expiration Date shall thereupon be
deemed to be the last day of such Extension Term. Notwithstanding Tenant’s
exercise of its option under this Section 1.3, if there shall be an uncured
Event of Default hereunder as of the Expiration Date as extended by any
applicable grace and cured periods, as such Expiration Date may have been
extended, Landlord shall have the right to cancel such exercise by Tenant, in
which event the Term shall expire on the Expiration Date and the provisions of
this Section 1.3 shall be deemed null and void and of no further force or
effect. Except as provided in subsections (b) and (c) below, all of the terms,
covenants and conditions of this Lease shall continue in full force and effect
during each Extension Term, including items of Additional Rent which shall
remain payable on the terms herein set forth.

 

(b) Fixed Rent during the first Extension Term shall be equal to ninety (90%)
percent of the fair market rent (the “Fair Market Rent”) as determined in
accordance with the procedure set forth below.

 

(c) The Fixed Rent during the second Extension Term shall be equal to ninety
(90%) percent of the Fair Market Rent as determined in accordance with the
procedure set forth below.

 

(d) The Fair Market Rent for the purpose of this Section 1.3 shall be determined
in the following manner:

 

(i) The Fair Market Rent shall be the triple “net” rent generally payable in the
market area in which the Property is located for equivalent space in a single
tenant office building of approximately the same quality, size and condition as
the Building, giving due consideration to the quality of the design of the
Building, the condition of the Property as improved, the location of the
Property and the Building, the length of the extended Term, and all other
factors that would be relevant to a willing landlord and a willing tenant
unaffiliated with the landlord desiring to enter into a lease of the Property
for the Term. Landlord and Tenant shall attempt to reach agreement as to the
determination of the Fair Market Rent within thirty (30) days after the date of
Landlord’s receipt of Tenant’s election to renew the Term of the Lease. Tenant
shall specify the name and address of its designated appraiser with each
election made by Tenant to extend the Term of this Lease pursuant to Section
1.3(a). If, within thirty (30) days after Landlord’s receipt of Tenant’s
election to renew the Term of the Lease, the parties have not agreed upon the
Fair Market Rent, Landlord shall thereafter give written notice to Tenant
specifying the name and address of its designated appraiser. Such two appraisers
shall, within thirty (30) days after the designation of the Landlord’s
appraiser, each make their determination of the Fair Market Rent in writing and
simultaneously shall give written notice thereof to each other and to Landlord
and Tenant. Such two appraisers shall have twenty (20) days after the receipt of
written notice of each other’s determinations to confer with each other and to
attempt to reach agreement as to the determination of the Fair Market Rent. If
such appraisers shall fail to concur as to such determination within said twenty
(20) day period, they shall give written notice thereof to Landlord and Tenant
and shall immediately designate a third appraiser. If the two

 



--------------------------------------------------------------------------------

appraisers shall fail to agree upon the designation of such third appraiser
within five (5) days after said twenty (20) day period, they or either of them
shall give written notice of such failure to agree to Landlord and Tenant and,
if Landlord and Tenant fail to agree upon the selection of such third appraiser
within five (5) days after the appraisers appointed by the Landlord and Tenant
give written notice as aforesaid, then either party on behalf of both may apply
to the American Arbitration Association or any successor thereto, or on its
failure, refusal, or inability to act, to a court of competent jurisdiction, for
the designation of such third appraiser.

 

(ii) All appraisers shall be independent MAI real estate appraisers who shall
have had at least fifteen (15) years’ continuous experience in the business of
appraising leased real estate in the metropolitan area in which the Property is
located.

 

(iii) The third appraiser shall conduct such investigations as he or she may
deem appropriate and shall, within twenty (20) days after the date of his or her
designation, make an independent determination of the Fair Market Rent.

 

(iv) If none of the determinations of the appraisers varies from the mean of the
determinations of the other appraisers by more than ten percent (10%), the mean
of the determinations of the three appraisers shall be the Fair Market Rent. If,
on the other hand, the determination of any single appraiser varies from the
mean of the determinations of the other two appraisers by more than ten percent
(10%), the mean of the determination of the two appraisers whose determinations
are closest shall be the Fair Market Rent.

 

(v) The determination of the appraisers, as provided above, shall be conclusive
upon Landlord and Tenant and shall have the same force and effect as a judgment
made in a court of competent jurisdiction.

 

(vi) Each party shall pay fees, costs and expenses of the appraiser selected by
it and its own counsel fees and one-half (1/2) of all other expenses and fees of
any such appraisal.

 

(e) If for any reason the Fair Market Rent has not been determined by the date
on which it shall become effective, then, until such Fair Market Rent has been
determined in accordance herewith, the Fair Market Rent shall continue at the
Rental rate currently in effect at the end of the then current Term, and there
shall be an adjustment of Fixed Rent promptly after determination of Fair Market
Rent in accordance with this Section 1.3.

 

ARTICLE 2

 

FIXED RENT AND ADDITIONAL RENT

 

Section 2.1. Tenant shall pay to Landlord as Fixed Rent for the Property during
the (a) Term the amounts stated in Article A, Section 3, (b) first Extension
Term the amounts stated in Section 1.3(b) and (c) second Extension Term the
amounts stated in Section 1.3(c). Fixed Rent shall be payable in equal monthly
installments in advance on the first day of each and every

 



--------------------------------------------------------------------------------

month during the Term, without previous demand therefor and without offset or
deduction of any kind whatsoever. Notwithstanding the foregoing, Tenant shall
pay the partial month’s installment of Fixed Rent (with respect to the remaining
days of the month in which this Lease is executed) upon the execution of this
Lease.

 

Section 2.2. Tenant shall also pay and discharge as additional rent (the
“Additional Rent”) all other amounts, liabilities and obligations of whatsoever
nature relating to the Property, including, without limitation, all Impositions
(as defined in Section 3.1) arising under any easements, restrictions, or other
similar agreements affecting the Property or any adjoining property thereto
(other than those easements, restrictions or other similar agreements created
after the date hereof by Landlord and not approved by Tenant, such approval not
to be unreasonably withheld, conditioned or delayed), and all interest and
penalties that may accrue thereon in the event of Tenant’s failure to pay such
amounts when due, and all damages, costs and expenses which Landlord may incur
by reason of any default of Tenant or failure on Tenant’s part to comply with
the terms of this Lease, all of which Tenant hereby agrees to pay upon demand or
as is otherwise provided herein. Upon any failure by Tenant to pay any of the
Additional Rent, Landlord shall have all legal, equitable and contractual
rights, powers and remedies provided either in this Lease or by statute or
otherwise in the case of nonpayment of the Fixed Rent. The term Additional Rent
shall be deemed rent for all purposes hereunder.

 

Section 2.3. All Fixed Rent and Additional Rent payable hereunder (collectively,
“Rent”) shall be made payable to Landlord and sent to Landlord’s address set
forth in Article A, or to such other person or persons or at such other place as
may be designated by written notice from Landlord to Tenant, from time to time,
and shall be made in United States currency which shall be legal tender for all
debts, public and private. At Landlord’s request, Rent shall be payable when due
by wire transfer of immediately available funds to an account designated from
time to time by Landlord. Notwithstanding the foregoing, Impositions shall be
payable to the parties to whom they are due, except as otherwise provided
herein.

 

Section 2.4. This Lease shall be deemed and construed to be a “net lease”, and
Tenant shall pay to Landlord, absolutely net throughout the Term, the Rent, free
of any charges, assessments, impositions or deductions of any kind and without
abatement, deduction or set-off whatsoever. Under no circumstances or
conditions, whether now existing or hereafter arising, or whether beyond the
present contemplation of the parties, shall Landlord be expected or required to
make any payment of any kind whatsoever or be under any other obligation or
liability hereunder, except as herein otherwise expressly set forth. Tenant
shall pay all costs, expenses and charges of every kind and nature relating to
the Property, except debt service on any Mortgage or any other indebtedness of
Landlord, which may arise or become due or payable prior to, during or after
(but attributable to a period falling prior to or within) the Term, as may be
extended. Except as otherwise specifically provided in this Lease, Tenant’s
obligation to pay Rent hereunder shall not terminate prior to the date
definitely fixed for the expiration of the Term (as may be extended)
notwithstanding the exercise by Landlord of any or all of its rights under
Article 12 hereof or otherwise, and the obligations of Tenant hereunder shall
not be affected (except as is otherwise specifically provided herein to the
contrary) by reason of: any damage to or destruction of the Property or any part
thereof, any taking of the Property or any part thereof or

 



--------------------------------------------------------------------------------

interest therein by condemnation or otherwise, any prohibition, limitation,
restriction or prevention of Tenant’s use, occupancy or enjoyment of the
Property or any part thereof, or any interference with such use, occupancy or
enjoyment by any person or for any reason, any matter affecting title to the
Property any eviction by paramount title or otherwise, any default by Landlord
hereunder, the impossibility, impracticability or illegality of performance by
Landlord, Tenant or both, any action of any governmental authority, Tenant’s
acquisition of ownership of all or part of the Property (unless this Lease shall
be terminated by a writing signed by all persons, including any mortgagee,
having an interest in the Property), any breach of warranty or
misrepresentation, or any other cause whether similar or dissimilar to the
foregoing and whether or not Tenant shall, have written notice or knowledge
hereof and whether or not such cause shall now be foreseeable. The parties
intend that the obligations of Tenant under this Lease shall be separate and
independent covenants and agreements and shall continue unaffected unless such
obligations have modified or terminated pursuant to an express provision of this
Lease.

 

Section 2.5. (a) The Fixed Rent shall be increased, on the third anniversary of
the Commencement Date and every three (3) years thereafter as follows:

 

Lease Years

--------------------------------------------------------------------------------

 

Annual Fixed Rent

--------------------------------------------------------------------------------

 

Monthly Fixed Rent

--------------------------------------------------------------------------------

4-6         (October 1, 2006-         September 30, 2009)   $1,981,093.76  
$165,091.15 7-9         (October 1, 2009-         September 30, 2012)  
$2,040,526.57   $170,043.88 10         (October 1, 2012-         September 30,
2013)   $2,101,742.37   $175,145.20

 

ARTICLE 3

 

IMPOSITIONS

 

Section 3.1. From and after the Commencement Date and throughout the Term,
Tenant shall pay and discharge not later than fifteen (15) days before any fine,
penalty, interest or cost may be added thereto for the non-payment thereof, all
taxes, assessments, water rents, sewer rents and charges, duties, impositions,
license and permit fees, charges for public utilities of any kind, payments and
other charges of every kind and nature whatsoever, ordinary or extraordinary,
foreseen or unforeseen, general or special, in said categories, which may become
a lien on the Property, together with any interest or penalties imposed upon the
late payment thereof, which, pursuant to past, present or future law, during,
prior to or after (but attributable to a period falling prior to or within) the
Term, shall have been or shall be levied, charged, assessed, imposed upon

 



--------------------------------------------------------------------------------

or become due and payable out of or for or have become a lien on the Property or
any part thereof, any improvements or personal property in or on the Property,
the Rents and income payable by Tenant or on account of any use of the Property
and such franchises as may be appurtenant to the use and occupation of the
Property (all of the foregoing being hereinafter referred to as “Impositions”).
Upon Landlord’s request, Tenant shall submit to Landlord the proper and
sufficient receipts or other evidence of payment and discharge of the same
promptly after payment thereof. If any Impositions are not paid when due under
this Lease, Landlord shall have the right but shall not be obligated to pay the
same, provided Tenant does not contest the same as herein provided. If Landlord
shall make such payment, Landlord shall thereupon be entitled to repayment by
Tenant on demand as Additional Rent hereunder.

 

Section 3.2. Tenant shall have the right to protest and contest any Impositions
imposed against the Property or any part thereof, provided (a) the same is done
at Tenant’s sole cost and expense, (b) nonpayment will not subject the Property
or any part thereof to sale or other liability by reason of such nonpayment
unless Tenant posts any bonds or additional security required by the relevant
governmental authority to avoid such sale or other liability, (c) such contest
shall not subject Landlord or the holder (the “Mortgagee”) of any mortgage or
deed of trust (a “Mortgage”) encumbering all or any part of the Property to the
risk of any criminal or civil liability and (d) in the event Tenant does not
have an Approved Credit Rating and the portion of such Imposition being
contested exceeds $50,000, Tenant shall provide security, the amount and form of
which shall be reasonably approved by Landlord or under the terms of any
Mortgage to ensure payment of such contested Imposition.

 

Section 3.3. To the extent permitted by law, Tenant shall have the right to
apply for the conversion of any Impositions to make the same payable in annual
installments over a period of years, and upon such conversion Tenant shall pay
and discharge said annual installments as they shall become due and payable.
Tenant shall pay all such deferred installments prior to the expiration or
sooner termination of the Term, notwithstanding that such installments shall not
then be due and payable; provided, however, that any Impositions other than one
converted by Tenant so as to be payable in annual installments as aforesaid
relating to a fiscal period of the taxing authority, a part of which is included
in a period of time after the Expiration Date, shall (whether or not such
Impositions shall be assessed, levied, confirmed, imposed or become payable,
during the Term) be adjusted between Landlord and Tenant as of the Expiration
Date, so that Landlord shall pay that portion of such Impositions which relate
to that part of such fiscal period included in the period of time after the
Expiration Date, and Tenant shall pay the remainder thereof.

 

Section 3.4. If at any time during the Term, a tax or excise on Rents or other
tax, however described, is levied or assessed with respect to the Rent or any
part thereof (as opposed to the income of Landlord) or against Landlord as a
substitute in whole or in part for any Impositions theretofore payable by
Tenant, Tenant shall pay and discharge such tax or excise on Rents or other tax
before it becomes delinquent, and the same shall be deemed to be an Imposition
levied against the Property.

 



--------------------------------------------------------------------------------

Section 3.5. Except as set forth in Section 3.4 above, Tenant shall not be
obligated to pay any franchise, excise, corporate, estate, inheritance,
succession, capital, levy or transfer tax of Landlord or any income, profits or
revenue tax upon the income of Landlord.

 

Section 3.6. If Landlord ceases to have any interest in the Property, Landlord
shall transfer to the person or entity who owns or acquires such interest in the
Property from Landlord and is the transferee of this Lease, the deposits made
pursuant to Section 3.6 hereof, subject, however, to the provisions thereof.
Upon such transfer of the Property, the transferor shall be deemed to be
released from all liability with respect thereto and Tenant agrees to look to
the transferee solely with respect thereto, and the provisions hereof shall
apply to each successive transfer of the said deposits.

 

Section 3.7. Landlord shall not be required to join in any proceedings referred
to in this Article unless the provisions of any law, rule or regulation at the
time in effect shall require that such proceedings be brought by and/or in the
name of Landlord, in which event, Landlord, at Tenant’s sole risk and expense,
shall join and cooperate in such proceedings or permit the same to be brought in
its name but shall not be liable for the payment of any costs or expenses in
connection with any such proceedings.

 

Section 3.8. The provisions of this Article 3 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 4

 

USE OF PROPERTY

 

Section 4.1. The Property may be used and, occupied only for the purposes set
forth in Article A, Section 4. Tenant shall not create or suffer to exist any
public or private nuisance, hazardous or illegal condition or waste on or with
respect to the Property.

 

Section 4.2. Tenant hereby represents and warrants to Landlord that all
necessary certificates of occupancy, permits, licenses and consents from any or
all appropriate governmental authorities have been obtained by or on behalf of
Tenant and are in full force and effect as may be required by law for Tenant to
occupy the Property and conduct business thereon.

 

ARTICLE 5

 

CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS

 

Section 5.1. Tenant has examined the Property, is familiar with the physical
condition, expenses, operation and maintenance, zoning, status of title and use
that may be made of the Property and every other matter or thing affecting or
related to the Property, and is leasing the same in its “As Is” condition.
Landlord has not made and does not make any representations or

 



--------------------------------------------------------------------------------

warranties whatsoever with respect to the Property or otherwise with respect to
this Lease. Tenant assumes all risks resulting from any defects (patent or
latent) in the Property or from any failure of the same to comply with any
governmental law or regulation applicable to the property or the uses or
purposes for which the same may be occupied.

 

Section 5.2. At Tenant’s sole cost and expense, Tenant shall keep the Property
and the adjoining sidewalks and curbs, if any, clean and in good condition and
repair, free of accumulations of dirt, rubbish, snow and ice, and Tenant shall
make all repairs and replacements, structural and non-structural, ordinary and
extraordinary, and shall perform all maintenance necessary to maintain the
Property and any sidewalks and curbs in good condition and repair. When used in
this Section 5.2, the term “repairs” shall include all necessary additions,
alterations, improvements, replacements, renewals and substitutions. All repairs
made by Tenant shall be equal in quality and class to the original Alteration
and shall be made in compliance with all Requirements (hereinafter defined).
Landlord shall not be required to furnish any services or facilities or to make
any repairs or alterations to the Property, and Tenant hereby assumes the full
and sole responsibility for the condition, operation, repair, replacement,
maintenance and management of the Property, and all costs and expenses
incidental thereto.

 

Section 5.3. Landlord shall not be responsible for the cost of any alterations
of or repairs to the Property of any nature whatsoever, structural or otherwise,
whether or not now in the contemplation of the parties. To the extent not
prohibited by law, Tenant hereby waives and releases all rights now or
hereinafter conferred by statute or otherwise which would have the effect of
limiting or modifying any of the provisions of this Article 5.

 

Section 5.4. Tenant shall have the right at any time and from time to time
during the Term to make, at its sole cost and expense, changes, alterations,
additions or improvements (collectively, “Alterations”) in or to the Property
subject, in each case, to all of the following:

 

(a) No Alteration shall be undertaken except after fifteen (15) days’ prior
written notice to Landlord, provided that no such written notice shall be
required with respect to any nonstructural Alteration involving an estimated
cost of less than the Threshold Amount (hereinafter defined) (as estimated by a
licensed architect or engineer reasonably approved by Landlord) or involving an
actual cost (based on a lump sum or guaranteed maximum price contract) less than
the Threshold Amount.

 

(b) No structural Alteration, and no other Alteration involving an estimated
cost of more than the Threshold Amount (as estimated by a licensed architect or
engineer reasonably approved by Landlord) shall be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant may make
Alterations consisting of normal painting, carpeting, wall coverings,
installation, removal or reconfiguration of cubicles, demountable wall
partitions or other similar office installations, and office decorations without
Landlord’s prior written consent.

 

(c) Any Alteration when completed shall be of such a character as not to reduce
the value of the Property below its value immediately before such Alteration.

 



--------------------------------------------------------------------------------

(d) No Alteration shall be performed by Tenant if the same would materially
reduce the cubic content of the usable area of the Building, or weaken,
temporarily or permanently, the structure of the Building or any part thereof,
or impair any zoning or other amenities of the Property.

 

(e) The reasonable cost and expense of Landlord’s, and the cost and expense of
Mortgagee’s review of any plans and specifications required to be furnished
pursuant to Section 5.5 below shall be paid by Tenant to Landlord, within ten
(10) days after demand, or, at the option of Landlord, as Additional Rent.

 

(f) For purposes of Sections 5.4 and 5.5, the “Threshold Amount” shall mean an
amount equal to $250,000. For purposes of determining the Threshold Amount, an
Alteration shall include any series of related improvements whose cost, in the
aggregate equals or exceeds $250,000.

 

(g) The provisions and conditions of Section 5.5 shall apply to any work
performed by Tenant under this Article.

 

Section 5.5. Tenant agrees that all Alterations or Restoration that Tenant shall
be required or permitted to do under the provisions of this Lease and for which
Landlord’s consent is required (each hereinafter called the “Work”) shall be (i)
performed in a first-class, workmanlike manner, and in accordance with all
Requirements, as well as any plans and specifications therefor which shall have
been approved by Landlord, (ii) commenced and completed promptly and (iii) done
in accordance with all of the following terms and conditions:

 

(a) If the Work shall (i) involve any structural repair, or (ii) cost in excess
of the Threshold Amount, then the Work shall not be commenced until detailed
plans and specifications (including layout, architectural, mechanical and
structural drawings), prepared by a licensed architect or engineer reasonably
approved by Landlord shall have been submitted to and approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

(b) All Work shall be commenced only after all required municipal and other
governmental permits, authorizations and approvals shall have been obtained by
Tenant, at its own cost and expense, and upon Landlord’s request, the originals
thereof delivered to Landlord. Landlord will, on Tenant’s written request,
promptly execute any documents necessary to be signed by Landlord to obtain any
such permits, authorizations and approvals, provided that Tenant shall bear any
expense or liability of Landlord in connection therewith.

 

(c) No Work costing more than $250,000.00 shall be undertaken except under the
supervision of a licensed architect or engineer reasonably approved by Landlord.
Landlord shall approve any engineer licensed in the Commonwealth of
Pennsylvania, who has experience in the Philadelphia Metropolitan area and in
work similar to the proposed Work.

 



--------------------------------------------------------------------------------

(d) If the Work will cost more than $500,000.00 (as estimated in writing by a
licensed architect or engineer reasonably approved by Landlord or based upon the
actual cost of the Work (based on a lump sum or guaranteed maximum price
contract for the Work), it shall not be commenced until Tenant shall have
obtained and delivered to Landlord, such security or evidence of ability to pay
the estimated cost of such Work as shall be reasonably satisfactory to Landlord,
including but not limited to a performance bond and a labor and materials
payment bond, each in an amount equal to the estimated cost of such Work less
$500,000.

 

(e) Subject to Tenant’s contest rights pursuant to Section 11.4, the cost of all
Work shall be paid promptly so that the Property and Tenant’s leasehold estate
therein shall at all times be free from (i) liens for labor or materials
supplied or claimed to have been supplied to the Property or Tenant, and (ii)
chattel mortgages, conditional sales contracts, title retention agreements,
security interests and agreements, and financing agreements and statements.

 

(f) At all times when any Work is in progress, Tenant shall maintain or cause to
be maintained with such companies and for such periods as Landlord may require
(i) workmen’s compensation insurance covering all persons employed in connection
with the Work, in an amount at least equal to the minimum amount of such
insurance required by law; and (ii) for the mutual protection of Landlord,
Tenant and any Mortgagee, (1) builder’s risk insurance, completed value form,
covering all physical loss, in an amount reasonable satisfactory to Landlord,
and (2) commercial general liability insurance against all hazards, with limits
for bodily injury or death to any one person, for bodily injury or death to any
number of persons in respect of any one accident or occurrence, and for Property
damage in respect of one accident or occurrence in such amounts as Landlord may
reasonably require. Such commercial general liability insurance may be satisfied
by the insurance required under Section 6.1(a), but may be effected by an
endorsement, if obtainable, upon the insurance policy referred to in said
Section. The provisions and conditions of Article 6 hereof shall apply to any
insurance which Tenant shall be required to maintain or cause to be maintained
under this subsection.

 

(g) Upon completion of any Work, Tenant, at Tenant’s expense, shall obtain
certificates of final approval of such Work required by any governmental or
quasi-governmental authority and shall furnish Landlord with copies thereof,
together with, if the cost of such Work exceeds the Threshold Amount, “as-built”
plans and specifications for such Work.

 

(h) The conditions of Section 5.4 shall have been complied with, to the extent
applicable to the Work.

 

Section 5.6. Any Work shall be subject to inspection at any reasonable time and
from time to time and when accompanied by a representative of Tenant, by
Landlord, its architect and Mortgagee, or their duly authorized representatives,
and if Landlord’s architect or Mortgagee upon any such inspection shall be of
the opinion, which opinion shall not be unreasonable, that the Work is not being
performed substantially in accordance with the provisions of this Article 5 or
the plans and specifications, or that any of the materials or Workmanship are
not first-class or are unsound or improper, Tenant shall correct any such
failure and shall replace any unsound or improper materials or Workmanship.

 



--------------------------------------------------------------------------------

Section 5.7. For purposes of this Lease, the word “structural” when used in
connection with any Work shall mean Work affecting the load bearing walls,
support beams, roof, foundation of the Building or that materially affects the
proper functioning of the Building’s mechanical, electrical, sanitary, plumbing,
heating, air-conditioning, ventilating, utility or any other service systems.

 

Section 5.8. All fixtures, structures and other improvements other than trade
fixtures (including, without limitation, process equipment and compressors),
de-mountable wall partitions, Tenant’s generator, and those items listed on
Exhibit “B”, installed in or upon the Property at any time during the Term shall
become the property of Landlord and shall remain upon and be surrendered with
the Property. Prior to the commencement of any Work, Landlord will, upon written
request by Tenant, notify Tenant whether Landlord will require such Work to be
removed from the Property prior to the Expiration Date or earlier termination of
this Lease. If Tenant fails to request such determination at the time of any
such Work, Landlord may notify Tenant no later than one hundred twenty (120)
days prior to the Expiration Date, that Landlord elects to have the same removed
by the Expiration Date at Tenant’s expense. All property permitted or required
to be removed by Tenant at the end of the Term remaining in the Property after
Tenant’s removal shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Property by
Landlord at Tenant’s expense. Tenant shall be responsible for, and shall
reimburse Landlord immediately after written demand therefor, any damage to the
Property caused in whole or in part by the removal or demolition of Tenant’s
fixtures, structures or other improvements which Tenant is required to remove
pursuant to this Section 5.7 or which Tenant elects under the provisions of this
Lease to remove. The provisions of this Section 5.7 shall survive the expiration
or earlier termination of the Term. Notwithstanding the foregoing, Tenant shall
not be required to insure any property which Landlord elects to remain on the
Property at the expiration of the Term.

 

ARTICLE 6

 

INSURANCE

 

Section 6.1. Throughout the Term, Tenant shall, at its own cost and expense,
provide and keep in force, for the benefit of Landlord, Tenant and any
Mortgagee:

 

(a) broad form commercial general liability insurance (including protective
liability coverage on operations of independent contractors engaged in
construction and blanket Contractual liability insurance) protecting and
indemnifying Landlord, Tenant and any Mortgagee against all claims for damages
to person or property or for loss of life or of property occurring upon, in, or
about the Property, if any, written on a per-occurrence basis with limits of
liability of not less than $5,000,000.00 with respect to bodily injury and
property damage arising from any one occurrence and $10,000,000.00 from the
aggregate of all occurrences within each policy year, or such greater limits as
may be reasonably required from time to time by any Mortgagee or as may be
reasonably required from time to time by Landlord consistent with

 



--------------------------------------------------------------------------------

insurance coverage on properties similarly constructed, occupied and maintained.
Such coverage shall waive the insurer’s rights of subrogation against Landlord
for events for which Landlord is not, but Tenant is, covered;

 

(b) property insurance in respect of the Property and all installations,
additions and improvements which may now or hereafter be erected thereon,
insuring against loss or damage by fire and such other risks as are now or
hereafter embraced by “extended coverage” policy commonly known as Causes of
Loss-Special Form, including, without limitation, coverage for loss or damage by
water, flood, subsidence and earthquake, in an amount sufficient to prevent
Landlord and Tenant from becoming co-insurers and in any event in an amount not
less than one hundred percent (100%) of the actual replacement value thereof
(i.e., including the cost of debris removal but excluding foundations and
excavations) as reasonably determined by Landlord from time to time;

 

(c) business interruption insurance covering risk of loss due to the occurrence
of any of the hazards covered by the insurance to be maintained by Tenant
described in Section 6.1(b) with coverage, for a period of twelve (12) months
following the insured-against peril, of 100% of all Rent to be paid by Tenant
under this Lease;

 

(d) Worker’s compensation insurance (including employers, liability insurance)
covering all persons employed at the Property by Tenant to the extent required
by the laws and statutes of the state in which the Property is located,
including, without limitation, during the course of Work to the Property;

 

(e) boiler insurance, if applicable, in an amount not less than one hundred
percent (100%) of the actual replacement value thereof and of any improvements
in which any such boiler is located (including the cost of debris removal but
excluding foundations and excavations) as reasonably determined by Landlord from
time to time;

 

(f) if a sprinkler system is located in the Building, sprinkler leakage
insurance in amounts reasonably approved by Landlord; and

 

(g) such other or further insurance, in such amounts and in such form, as is
customarily obtained by owners of properties similarly located, constructed,
occupied and maintained and is available at commercially reasonable rates, or as
otherwise reasonably required by Landlord or any Mortgagee.

 

Section 6.2. Whenever under the terms of this Lease Tenant is required to
maintain insurance for the benefit of Landlord, Landlord shall be (a) an
additional insured in all such liability insurance policies and (b) named as
loss payee in all property policies. In the event that the Property shall be
subject to any Mortgage, the commercial general liability insurance shall, if
required by such Mortgage, name the Mortgagee as an additional insured and all
other insurance provided hereunder shall name the Mortgagee as an additional
insured. All policies of insurance shall provide that such coverage shall be
primary and that any insurance maintained separately by

 



--------------------------------------------------------------------------------

Landlord or the Mortgagee shall be excess insurance only. The original
certificates shall be delivered to Landlord and any mortgagee.

 

Section 6.3. The amounts payable under any and all insurance policies insuring
against property damage to the Building shall, subject to Article 7, be made
available or “paid over” to Mortgagee or, if there is none, to Landlord. All
property insurance policies required by this Lease shall provide that all
adjustments for claims with the insurers in excess of Fifty Thousand Dollars
($50,000.00) (exclusive of any deductible) shall be made with Landlord, Tenant
and any Mortgagee. Subject to the terms of any Mortgage, any adjustments for
claims with the insurers involving sums of Fifty Thousand Dollars ($50,000.00)
(exclusive of any deductible) or less shall be made with Tenant.

 

Section 6.4. All of the above-mentioned insurance certificates shall be obtained
by Tenant and delivered to Landlord on or prior to the date hereof, and
thereafter as provided for herein, and shall be written by insurance companies:
(a) rated A:XII or better in “Best’s Insurance Guide” (or any substitute guide
acceptable to Landlord); (b) authorized to do business in the state where the
Property is located; and (c) of recognized responsibility and which are
satisfactory to Landlord and any Mortgagee.

 

Section 6.5. At least thirty (30) days prior to the expiration of any policy or
policies of such insurance, Tenant shall renew such insurance, by delivering to
Landlord or Mortgagee, within the said period of time, certificates of
insurance. All coverage described in this Article 6 shall provide Landlord and
Mortgagee with thirty (30) days’ written notice of cancellation or change in
terms. If Tenant shall fail to procure the insurance required under this Article
6 in a timely fashion or to deliver such certificates to Landlord, Landlord may,
at its option and in addition to Landlord’s other remedies in the event of an
Event of Default by Tenant, upon written notice to Tenant, procure the same for
the account of Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent.

 

Section 6.6. Tenant shall not violate, or permit to be violated, any of the
conditions of any of the said policies of insurance, and Tenant shall perform
and satisfy the requirements of the companies writing such policies so that
companies of good standing, reasonably satisfactory to Landlord, shall be
willing to write and/or continue such insurance.

 

Section 6.7. The insurance required by this Lease, at the option of Tenant, may
be effected by blanket and/or umbrella policies issued to Tenant covering the
Property and other properties owned or leased by Tenant, provided that the
policies otherwise comply with the provisions of this Lease and allocate to the
Property the specified coverage, without possibility of reduction or coinsurance
by reason of, or damage to, any other premises named therein, and if the
insurance required by this Lease shall be effected by any such blanket or
umbrella policies, Tenant shall furnish to Landlord or Mortgagee certified
copies or duplicate originals of such policies in place of the originals, with
schedules thereto attached showing the amount of insurance afforded by such
policies applicable to the Property.

 



--------------------------------------------------------------------------------

Section 6.8. Landlord shall not be limited in the proof of any damages which
Landlord may claim against Tenant arising out of or by reason of Tenant’s
failure to provide and keep in force insurance, as aforesaid, to the amount of
the insurance premium or premiums not paid or incurred by Tenant and which would
have been payable under such insurance, but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss, to the
extent of any deficiency in the insurance required by the provisions of this
Lease and damages, costs and expenses of suit suffered or incurred by reason of
damage to, or destruction of, the Property, occurring during any period when
Tenant shall have failed or neglected to provide insurance as aforesaid.

 

Section 6.9. Landlord and Tenant each hereby releases the other from any and all
liability or responsibility to the party granting such release (a “Releasing
Party”) and to anyone claiming through or under the Releasing Party by way of
subrogation or otherwise, for loss or damage to the property of the Releasing
Party, even if the loss or damage shall have been caused by the fault or
negligence of the other party, or anyone for whom such party may be responsible,
provided, however, that this release shall be effective only with respect to
loss or damage (a) covered by insurance maintained by the Releasing Party or
required to be maintained by the Releasing Party pursuant to the terms of this
Lease, and (b) occurring during such time as the relevant insurance policy of
the Releasing Party contains a clause or endorsement to the effect that such
release shall not adversely affect or impair such insurance or prejudice the
right of the insured to recover under the insurance policy.

 

ARTICLE 7

 

DAMAGE OR DESTRUCTION

 

Section 7.1. (a) If the Property or any part thereof shall be damaged or
destroyed by fire or other casualty (including any casualty for which insurance
was not obtained or obtainable) of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen, (i) Landlord shall, subject to Sections
7.2 and 7.3, pay over to Tenant, upon the terms set forth in Section 7.2, any
moneys which may be recovered by Landlord from property insurance, (ii) this
Lease shall be unaffected thereby and shall continue in full force and effect,
and (iii) Tenant shall, at Tenant’s sole cost and expense, expeditiously and in
a good and workmanlike manner, cause such damage or destruction to be remedied
or repaired (the “Restoration”) by restoring the Property to its condition
immediately prior to such damage, or destruction. All Restoration Work shall be
performed in accordance with the provisions of this Lease, including, without
limitation, the provisions of Sections 5.4 and 5.5 hereof. Tenant hereby waives
the provisions of any law or statute to the contrary and agrees that the
provisions of this Article shall govern and control in lieu thereof. If Tenant
shall fail or neglect to restore the Property with reasonable diligence, or
having so commenced such Restoration, shall fail to complete the same with
reasonable diligence, or if prior to the completion of any such Restoration by
Tenant, this Lease shall expire or be terminated for any reason, Landlord shall
have the right, but not the obligation, to complete such Restoration at Tenant’s
cost and expense and the cost thereof shall be payable on demand as Additional
Rent, together with interest thereon at the Default Rate. In addition, if
Landlord so

 



--------------------------------------------------------------------------------

completes the Restoration as provided hereunder, Landlord shall be entitled to a
supervision fee in the amount of five percent (5%) of the cost of the
Restoration Work from Tenant to compensate Landlord for administering the
Restoration.

 

(b) Notwithstanding anything contained herein to the contrary, provided (i) the
Property is completely destroyed or a material portion of the Property is
damaged or destroyed by fire or other casualty and such damage is of such a
nature that the Restoration cannot be substantially completed within two hundred
forty (240) days after the date of such casualty, as estimated by a licensed
architect or engineer retained by Tenant and reasonably approved by Landlord
(for purposes of such estimate and the rebuilding requirements under Section
7.2, such Restoration shall not include Alterations made by Tenant and
installation of personal property, equipment and trade fixtures of Tenant unless
Landlord has notified Tenant that such shall remain at end of Term), (ii) the
insurance proceeds, together with any other funds Tenant may elect to
contribute, actually available to Landlord for Restoration equal or exceed the
cost of such Restoration (as estimated in writing by a licensed architect
retained by Landlord), and (iii) such amounts are paid to Landlord, Tenant may
terminate this Lease in which event this Lease shall terminate and shall be of
no further force and effect as of the date of such casualty, except that any
obligation or liability of Tenant, actual or contingent, under this Lease which
has accrued on or prior to such termination date shall survive. For purposes of
this Section 7.1(b), “material” shall mean damage to the Property the repair of
which is reasonably estimated to cost $5,000,000 or more.

 

Section 7.2. Subject to the provisions of this Article 7, Landlord shall pay
over to Tenant from time to time, upon the following terms, any moneys which may
be received by Landlord from property insurance provided by Tenant but, in no
event, to any extent or in any sum exceeding the amount actually collected by
Landlord upon the loss; provided, however, that Landlord, before paying such
moneys over to Tenant, shall be entitled to reimburse itself therefrom to the
extent, if any, of the reasonable expenses actually paid by Landlord in
collection of such moneys. Landlord shall pay to Tenant, as herein provided, the
aforesaid insurance proceeds, for the purpose of Restoration to be made by
Tenant to restore the Property to a value which shall be not less than their
value prior to such fire or other casualty. Prior to making any Restoration,
Tenant shall furnish Landlord with an estimate of the cost of such Restoration,
prepared by a licensed architect or engineer reasonably approved by Landlord.
Such insurance proceeds shall be paid to Tenant from time to time thereafter in
installments as the Restoration progresses, upon application to be submitted by
Tenant to Landlord showing the cost of labor and material incorporated in the
Restoration, or incorporated therein since the last previous application, and
paid for by Tenant. If any vendor’s, mechanic’s, laborer’s, or materialman’s
lien is filed against the Property or any part thereof, or if any public
improvement lien is created or permitted to be created by Tenant and is filed
against Landlord, or any assets of, or funds appropriated to, Landlord, Tenant
shall not be entitled to receive any further installment until such lien is
satisfied or otherwise discharged, unless such lien is contested by Tenant in
good faith and Tenant has obtained and delivered a bond issued by a surety, in
an amount and in form otherwise reasonably satisfactory to Landlord. The amount
of any installment to be paid to Tenant shall be such proportion of the total
insurance moneys received by Landlord as the cost of labor and materials
theretofore incorporated by Tenant in the Restoration bears to the total

 



--------------------------------------------------------------------------------

estimated cost of the Restoration by Tenant, less (a) all payments theretofore
made to Tenant out of said insurance proceeds, and (b) ten percent (10%) of the
amount so determined. Upon completion of and payment for the Restoration by
Tenant, including reimbursement to Tenant of such ten percent (10%) retention,
the balance of any and all insurance proceeds held by Landlord shall be returned
to Tenant. In the event that the insurance proceeds are insufficient for the
purpose of paying for the Restoration, Tenant shall nevertheless be required to
make the Restoration and pay any additional sums required for the Restoration in
accordance with the provisions of Section 7.4 hereof. Notwithstanding the
foregoing, if Landlord makes the Restoration at Tenant’s expense, as provided in
Section 7.1 hereof, then Landlord shall use any amounts held by Landlord to pay
for the cost of such Restoration. Notwithstanding anything herein to the
contrary, Tenant may retain insurance proceeds for any Restoration the estimated
cost of which is less than [$                    ] provided Tenant uses such
proceeds for such Restoration.

 

Section 7.3. Where insurance proceeds are retained by Landlord pursuant to
Section 7.2 above, the following shall be conditions precedent to each payment
made to Tenant as provided in Section 7.2 above:

 

(a) there shall be submitted to Landlord the certificate of the aforesaid
architect stating (i) that the sum then requested to be withdrawn either has
been paid by Tenant and/or is justly due to contractors, subcontractors,
materialmen, engineers, architects or other persons (whose names and addresses
shall be stated) who have rendered or furnished certain services or materials
for the Work and giving a brief description of such services and materials and
the principal subdivisions or categories thereof and the several amounts so paid
or due to each of such persons in respect thereof, and stating in reasonable
detail the progress of the Work up to the date of said certificate, (ii) that no
part of such expenditures has been or is being made the basis, in any previous
or then pending request, for the withdrawal of insurance money or has been made
out of the proceeds of insurance received by Tenant, (iii) that the sum then
requested does not exceed ninety (90%) percent of the cost of the services and
materials described in the certificate and (iv) that the balance of any
insurance proceeds held by Landlord, together with such other sums, if any,
which Tenant has made or will (for which evidence of Tenant’s intention and
ability shall be to Landlord’s reasonable satisfaction) make available for the
Restoration in accordance with Section 7.4 hereof and to Landlord’s satisfaction
will be sufficient upon completion of the Restoration to pay for the same in
full, and stating in reasonable detail an estimate of the cost of such
completion;

 

(b) there shall be furnished to Landlord an official search, or a certificate of
a title insurance company satisfactory to Landlord, or other evidence
satisfactory to Landlord, showing that there has not been filed any vendor’s,
mechanic’s, laborer’s or materialman’s statutory or other similar lien affecting
the Property or any part thereof, or any public improvement lien created or
permitted to be created by Tenant affecting Landlord, or the assets of, or funds
appropriated to, Landlord, which has not been discharged of record, except such
as will be discharged upon payment of the amount then requested to be withdrawn,
or unless any such lien is contested by Tenant in good faith and Tenant has
obtained and delivered a bond issued by a surety, in an amount and in form
otherwise reasonably satisfactory to Landlord; and

 



--------------------------------------------------------------------------------

(c) at the time of making such payment, no Event of Default shall have occurred
and be continuing.

 

Section 7.4. If the estimated cost of any Restoration, determined as provided in
Section 7.2 hereof, exceeds the net insurance proceeds and the estimated cost of
such Restoration exceeds [$                    ] then, prior to the commencement
of any Restoration, Tenant hereby covenants to deposit with Landlord a bond,
cash or other security satisfactory to Landlord in the amount of such excess, to
be held and applied by Landlord in accordance with the provisions of Section 7.2
hereof, as security for the completion of the Work, free of public improvement,
vendor’s, mechanic’s, laborer’s or materialman’s statutory or other similar
liens.

 

Section 7.5. As material consideration to Landlord for its agreement to enter
into this Lease, the parties agree that, except as expressly set forth in the
provisions of this Article 7, (i) this Lease shall not terminate or be forfeited
or be affected in any manner, and there shall be no reduction or abatement of
the Rent payable hereunder, by reason of damage to or total, substantial or
partial destruction of the Property or any part thereof or by reason of the
untenantability of the same or any part thereof, for or due to any damage or
destruction to the Property from any cause whatsoever, (ii) notwithstanding any
law or statute, present or future, Tenant waives any and all rights to quit or
surrender the Property or any part thereof on account of any damage or
destruction of the Property, and (iii) Tenant’s obligations hereunder, including
the payment of Rent payable by Tenant hereunder, shall continue as though the
Property had not been damaged or destroyed and without abatement, suspension,
diminution or reduction of any kind.

 

ARTICLE 8

 

CONDEMNATION

 

Section 8.1. If the whole or substantially all of the Property shall be taken by
condemnation or other eminent domain proceedings pursuant to any law, general or
special, then at Tenant’s option, this Lease and the Term shall terminate and
expire on the date of such taking and the Rent payable by Tenant hereunder shall
be apportioned as of the date of such taking. If Tenant chooses to execute the
option to cancel the Lease provided for herein, Tenant shall notify Landlord in
writing within thirty (30) days of the date that Tenant receives written notice
of such taking. For purposes of this Article 8 “substantially all of the
Property” shall be deemed to mean such portion of the Property as, when so
taken, would leave remaining a balance of the Property which, due either to the
area so taken or the location of the part so taken in relation to the part not
so taken, would not under economic conditions, applicable zoning laws, building
regulations then existing or prevailing, readily accommodate Tenant’s business
existing at the date of such taking and after performance of all covenants,
agreements, terms and provisions herein and by law provided to be performed and
paid by Tenant. Tenant, in cooperation with Landlord, shall have the right to
participate in any condemnation proceedings and be represented by counsel for
the purpose of protecting its interests hereunder. Landlord agrees that it will
not enter into any

 



--------------------------------------------------------------------------------

agreement with any condemning authority in settlement of or on the threat of any
condemnation or other eminent domain proceeding affecting the Property without
the consent of Tenant, which consent shall not be unreasonably withheld or
delayed.

 

Section 8.2. If only a portion of the Property shall be so taken and Section 8.1
does not apply, this Lease shall be unaffected by such taking, and Tenant shall
continue to pay the Fixed and Additional Rent pursuant to Article 2 except that
the Rent shall be equitably reduced to a just and appropriate amount according
to the nature and extent of the taking. In no event, however, shall Additional
Rent be reduced as a result of any such taking.

 

Section 8.3. (a) Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article 8 without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except as otherwise provided in Section 8.1
hereof. Tenant hereby assigns to Landlord all of its right, title and interest
in or to every such award. Nothing herein contained shall be deemed to prohibit
Tenant from making a separate claim, to the extent permitted by law, for the
value of Tenant’s inventory, movable trade fixtures, machinery and moving
expenses, provided that the making of such claim does not adversely affect or
diminish Landlord’s award.

 

(b) Notwithstanding the foregoing, in the event Section 8.2 is applicable,
Landlord shall pay over to Tenant from time to time any moneys which may be
received by Landlord on account of exercise of the power of eminent domain with
respect to the Property, provided, however, that Landlord, before paying such
moneys over to Tenant, shall be entitled to reimburse itself therefrom to the
extent, if any, of the reasonable expenses paid or actually incurred by Landlord
in the collection of such moneys. Such moneys shall be paid over to Tenant
solely for purposes of the Restoration of the Property, on the terms and subject
to the conditions set forth in Article 7, as if, for this purpose, such moneys
were insurance proceeds resulting from casualty to the Property. Tenant agrees
to undertake such Restoration on such terms and subject to such conditions.

 

Section 8.4. In the event of any taking of the Property which does not result in
a termination of this Lease, Tenant at Tenant’s expense, subject to the
provisions of Articles 5 and 7 and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to Restore
the remaining parts of the Property to substantially the condition existing
immediately prior to the date of taking to the extent that the same may be
feasible and so as to constitute a complete and tenantable Property. If the
proceeds of such award or awards are not sufficient to pay the full cost thereof
as estimated by a licensed architect or engineer approved by Landlord, Tenant
shall pay such deficit. If, upon completion of Restoration any portion of the
award shall remain, Landlord shall retain same.

 

Section 8.5 If the temporary use or occupancy of all or any part of the Property
shall be lawfully taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the Term of this Lease, Tenant shall be
entitled, except as hereinafter set forth, and unless a Event of Default shall
occur and be continuing, to receive that portion of the award for such taking
which represents compensation for the use and occupancy of the Property and, if

 



--------------------------------------------------------------------------------

so awarded, for the taking of Tenant’s inventory, movable trade fixtures,
machinery and for moving expenses, and that portion which represents
reimbursement for the cost of Restoration of the Property. This Lease shall be
and remain unaffected by such taking and Tenant shall be responsible for all
obligations hereunder not affected by such taking and shall continue to pay in
full when due the Fixed Rent, Additional Rent and all other sums required to be
paid by Tenant pursuant to the provisions of this Lease. If the period of
temporary use or occupancy shall extend beyond the Expiration Date, that part of
the award which represents compensation for the use or occupancy of the Property
(or a part thereof) shall be divided between Landlord and Tenant so that Tenant
shall receive so much thereof as represents the period to and including the
Expiration Date and Landlord shall receive so much as represents the period
subsequent to the Expiration Date and Landlord shall be entitled to receive that
portion which represents reimbursement for the cost of Restoration of the
Property and the remainder of such award.

 

Section 8.6. In case of any governmental action, not resulting in the taking or
condemnation of any portion of the Property but creating a right to compensation
therefor, such as the changing of the grade of any street upon which the
Property abut, this Lease shall continue in full force and effect without
reduction or abatement of Rent and the award shall be paid to Landlord.

 

ARTICLE 9

 

ASSIGNMENT AND SUBLETTING

 

Section 9.1. Without the prior written consent of Landlord and any Mortgagee,
neither this Lease, nor any interest of Tenant in this Lease, shall be sold,
assigned, or otherwise transferred (a “Transfer”), directly or indirectly.
Notwithstanding anything to the contrary herein, Tenant may, without the written
consent of but with written notice to Landlord, assign, transfer or sublet to
any Affiliate of Tenant. For purposes of this Article 10, the term “Affiliate”
shall mean any entity controlling, controlled by or under common control with
Tenant, and the terms “control” or “controlling” shall mean possession, direct
or indirect, of the power to direct, or cause the direction of, the management
and policies of any person or entity, whether through the ownership of voting
securities, or partnership interest, by contract or otherwise.

 

Section 9.2 Without the prior written consent of Landlord and any Mortgagee,
Tenant shall not sublet the Property or any part thereof at any time during the
Term to any subtenants, licensees or other occupants (the “Subtenants”).
Notwithstanding the foregoing, Landlord agrees 1) that Tenant may sublet to an
Affiliate without the consent of but with written notice to Landlord, and 2) not
to unreasonably withhold, condition or delay its consent to any subletting for
which Landlord’s consent is required, provided at the time of any such
subletting no Event of Default shall have occurred and be continuing.

 

Section 9.3. If Tenant shall desire Landlord’s consent to a Transfer, Landlord
shall be given not less than fifteen (15) Business Days’ advance written notice
of the proposed effective date of such Transfer, which written notice shall be
delivered to Landlord together with (a) either

 



--------------------------------------------------------------------------------

an executed counterpart or, if unavailable, a copy of the proposed instrument(s)
of the Transfer and (b) such other documents as Landlord may reasonably request.

 

Section 9.4 Any consent by Landlord under this Article 9 shall apply only to the
specific transaction thereby authorized and shall not relieve Tenant from the
requirement of obtaining the prior written consent of Landlord to any further
Transfer of this Lease. No Transfer of all or a portion of this Lease shall
release or relieve the transferor from any obligations of Tenant hereunder, and
the transferor shall remain liable for the performance of all obligations of
Tenant hereunder.

 

Section 9.5. Tenant shall cause each subtenant permitted pursuant to this
Article 9 (a “Subtenant”) to comply with its obligations under its respective
sublease, and Tenant shall diligently enforce all of its rights as the landlord
thereunder in accordance with the terms of such sublease and this Lease.

 

Section 9.6. The fact that a violation or breach of any of the terms, provisions
or conditions of this Lease results from or is caused by an act or omission by
any of the Subtenants shall not relieve Tenant of Tenant’s obligation to cure
the same. Tenant shall take all necessary steps to prevent any such violation or
breach.

 

Section 9.7. If this Lease is assigned, or if the Property or any part thereof
is subleased or occupied by anybody other than Tenant, Landlord may, after an
uncured Event of Default by Tenant, collect Rent from the assignee or
Subtenants, and apply the net amount collected to the Rent herein reserved, but
no such assignment, sublease, occupancy or collection shall be deemed a waiver
of this covenant, or the acceptance of the assignee or Subtenant as tenant, or a
release of Tenant from the further performance by Tenant of the terms,
covenants, and conditions on the part of Tenant to be observed or performed
hereunder. After any assignment or subletting, Tenant’s liability hereunder
shall continue notwithstanding any subsequent modification or amendment hereof
or the release of any subsequent tenant hereunder from any liability, to all of
which Tenant hereby consents in advance. The consent by Landlord to any Transfer
shall not in any way be construed to relieve Tenant from obtaining the express
written consent of Landlord to any further Transfer.

 

Section 9.8. To secure the prompt and full payment by Tenant of the Rent and the
faithful performance by Tenant of all the other terms and conditions herein
contained on its part to be kept and performed, Tenant hereby assigns, transfers
and sets over unto Landlord, subject to the conditions hereinafter set forth,
all of Tenant’s right, title and interest in and to all Subleases and hereby
confers upon Landlord, its agents and representatives, a right of entry in, and
sufficient possession of, the Property to permit and insure the collection by
Landlord of the rentals and other sums payable under the Subleases, and further
agrees that the exercise of said right of entry and qualified possession by
Landlord shall not constitute an eviction of Tenant from the Property or any
portion thereof; provided, however that such assignment shall become operative
and effective only if (a) an Event of Default shall occur and be continuing, or
(b) this Lease and the Term shall be cancelled or terminated pursuant to the
terms, covenants and conditions hereof, or (c) there occurs repossession under a
dispossess warrant or other re-entry or

 



--------------------------------------------------------------------------------

repossession by Landlord under the provisions hereof, or (d) a receiver for the
Property is appointed, and then only as to such of the subleases that Landlord
may elect to take over and assume. At any time and from time to time upon
Landlord’s demand, Tenant promptly shall deliver to Landlord a schedule of all
subleases, setting forth the names of all Subtenants, with a photostatic copy of
each of the subleases. Upon reasonable request of Landlord, Tenant shall permit
Landlord and its agents and representatives to inspect all subleases affecting
the Property. Tenant, covenants that each sublease shall provide that the
Subtenant thereunder shall be required from time to time, upon request of
Landlord or Tenant, to execute, acknowledge and deliver, to and for the benefit
of Landlord, an estoppel certificate confirming with respect to such sublease
the information set forth in Section 14.1 hereof.

 

Section 9.9. Tenant covenants and agrees that all subleases hereafter entered
into affecting the Property shall provide that (a) they are subject to this
Lease, (b) the term thereof should end one (1) day or more prior to the
Expiration Date hereof, but not later than one (1) day prior to the Expiration
Date hereof, unless Landlord shall consent otherwise, which consent may be
withheld in Landlord’s sole discretion, (c) the Subtenants will not do,
authorize or execute any act, deed or thing whatsoever or fail to take any such
action which will or may cause Tenant to be in violation of any of its
obligations under this Lease, (d) the Subtenants will not pay rent or other sums
under the subleases with Tenant for more than one (1) month in advance, (e) the
Subtenants shall give to Landlord at the address and otherwise in the manner
specified in Section 20.8 hereof, a copy of any written notice of default by
Tenant as the landlord under the subleases at the same time as, and whenever,
any such written notice of default shall be given by the Subtenants to Tenant,
and (f) in the event of the termination or expiration of this Lease prior to the
Expiration Date hereof, any such Subtenant, at Landlord’s election, shall be
obligated to attorn to and recognize Landlord as the lessor under such Sublease,
in which event such Sublease shall continue in full force and effect as a direct
lease between Landlord and the Subtenant upon all the terms and conditions of
such Sublease, except as hereinafter provided. Any attornment required by
Landlord of such Subtenant shall be effective and self-operative as of the date
of any such termination or expiration of this Lease without the execution of any
further instrument; provided, however, that such Subtenant shall agree, upon the
request of Landlord, to execute and deliver any such instruments in recordable
form and otherwise in form and substance satisfactory to Landlord to evidence
such attornment. With respect to any attornment required by Landlord of any
Subtenant hereunder, (i) at the option of Landlord, Landlord shall recognize all
rights of Tenant as the lessor under such sublease and the Subtenant thereunder
shall be obligated to Landlord to perform all of the obligations of the
Subtenant under such sublease and (ii) Landlord shall have no liability, prior
to its becoming lessor under such Sublease, to such Subtenant nor shall the
performance by such Subtenant of its obligations under the sublease, whether
prior to or after any such attornment, be subject to any defense, counterclaim
or setoff by reason of any default by Tenant in the performance of any
obligation to be performed by Tenant as lessor under such sublease, nor shall
Landlord be bound by any prepayment of more than one (1) month’s rent unless
such prepayment shall have been expressly approved in writing by Landlord. The
provisions of this Section 9.9 shall survive the expiration or earlier
termination of the Term.

 

Section 9.10. If Tenant assumes this Lease and proposes to assign the same
pursuant to the provisions of Title 11 of the United States Code or any statute
of similar purpose or nature

 



--------------------------------------------------------------------------------

(the “Bankruptcy Code”) to any person or entity who shall have made a bona fide
offer to accept an assignment of this Lease on terms acceptable to the Tenant,
then written notice of such proposed assignment shall be given to Landlord by
Tenant no later than twenty (20) days after receipt of such offer by Tenant, but
in any event no later than ten (10) days prior to the date that Tenant shall
file any application or motion with a court of competent jurisdiction for
authority and approval to enter into such assumption and assignment. Such
written notice shall set forth (a) the name and address of the assignee, (b) all
of the terms and conditions of such offer, and (c) the proposal for providing
adequate assurance of future performance by such person under the Lease,
including, without limitation, the assurance referred to in Section 365 of the
Bankruptcy Code. Any person or entity to which this Lease is assigned pursuant
to the provisions of the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease from and
after the date of such assignment. Any such assignee shall execute and deliver
to Landlord upon demand an instrument confirming such assumption.

 

Section 9.11. The term “adequate assurance of future performance” as used in
this Lease shall mean (in addition to the assurances called for in Bankruptcy
Code Section 365(l)) that any proposed assignee shall, among other things, (a)
deposit with Landlord on the assumption of this Lease an amount equal to the
greater of (i) one and one-half (1.5) times the then monthly Fixed Rent and
Additional Rent or (ii) such other amount deemed by the Bankruptcy Court to be
reasonably necessary for the adequate protection of Landlord under the
circumstances, as security for the faithful performance and observance by such
assignee of the terms and obligations of this Lease, (b) furnish Landlord with
financial statements of such assignee for the prior three (3) fiscal years,
certified as correct by a certified public accountant, which financial
statements shall show a net worth at least equal to the amount of the deposit
referenced in (a) above, (c) if determined by the Bankruptcy Court to be
appropriate under the circumstances, grant to Landlord a security interest in
such property of the proposed assignee as Landlord shall deem necessary to
secure such assignee’s future performance under this Lease, and (d) provide such
other information or take such action as Landlord, in its reasonable judgment,
shall determine is necessary to provide adequate assurance of the performance by
such assignee of its obligations under the Lease.

 

Section 9.12. If, at any time after Tenant may have assigned Tenant’s interest
in this Lease in a proceeding of the type described in Section 12.1(e), this
Lease shall be disaffirmed or rejected in any proceeding of the types described
in Section 12.1(f) hereof, or in any similar proceeding, or in the event of
termination of this Lease by reason of any such proceeding or by reason of lapse
of time following written notice of termination given pursuant to Article 12
based upon any of the Events of Default set forth in said Section 12.1(f),
Tenant, upon request of Landlord given within thirty (30) days next following
any such disaffirmance, rejection or termination (and actual written notice
thereof to Landlord in the event of a disaffirmance or rejection or in the event
of termination other than by act of Landlord), shall pay to Landlord all Fixed
Rent and Additional Rent due and owing by the assignee to Landlord under this
Lease to and including the date of such disaffirmance, rejection or termination.

 



--------------------------------------------------------------------------------

Section 9.13. The provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 hereof
shall survive the expiration or earlier termination of this Lease.

 

Section 9.14. In no event shall Tenant mortgage, encumber, pledge, grant a
security interest in, collaterally assign or conditionally transfer this Lease
or any Subleases or any of the rents, issues and profits therefrom, other than
the grant of a security interest in Tenant’s leasehold interest, without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

ARTICLE 10

 

SUBORDINATION

 

Section 10.1. This Lease shall be subject and subordinate to all Mortgages now
or hereinafter in effect and to all renewals, modifications, consolidations,
replacements and extensions of any such Mortgages; provided, however, that the
related Mortgagee shall execute and deliver to Tenant an agreement in such form
as may be requested by the Mortgagee (the “Non-Disturbance Agreement”) to the
effect that, if there shall be a foreclosure of its Mortgage, such Mortgagee
will not make Tenant a party defendant to such foreclosure, unless necessary
under applicable law for the Mortgagee to foreclose, or if there shall be a
foreclosure of such Mortgage, such Mortgagee shall not evict Tenant, disturb
Tenant’s leasehold estate or rights hereunder, in all events provided that no
uncured Event of Default then exists, and Tenant shall attorn to the Mortgagee
or any successor-in-interest to Landlord or the Mortgagee. Tenant shall,
together with the Mortgagee, execute and deliver promptly any certificate or
further agreement that Landlord may request in confirmation of such
subordination. Any Non-Disturbance Agreement may be made on the condition that
neither the Mortgagee nor anyone claiming by, through or under such Mortgagee
shall be:

 

(a) liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), or

 

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), or

 

(c) bound by any payment of Rent which Tenant might have paid for more than the
current month to any prior Landlord (including, without limitation, the then
defaulting Landlord), except to the extent such monies are actually received by
such Mortgagee, or

 

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such Landlord succeeded to any prior Landlord’s
interest, or

 

(e) bound by any obligation to perform any work or to make improvements to the
Property, or

 



--------------------------------------------------------------------------------

(f) accountable for any monies deposited with any prior Landlord, except to the
extent such monies are actually received by such Mortgagee.

 

If required by any Mortgagee, Tenant promptly shall join in any Non-Disturbance
Agreement to indicate its concurrence with the provisions thereof and its
agreement, in the event of a foreclosure of any Mortgage or the cancellation,
expiration or termination of any Superior Lease, to attorn to such Mortgagee, as
Tenant’s landlord hereunder. Tenant shall promptly so accept, execute and
deliver any Non-Disturbance Agreement proposed by any Mortgagee which conforms
with the provisions of this Section 10.1. Any Non-Disturbance Agreement may also
contain other terms and conditions as may otherwise be required by any Mortgagee
which do not materially increase Tenant’s monetary obligations or materially and
adversely affect the rights or obligations of Tenant under this Lease.

 

Section 10.2. Tenant hereby agrees to give to any Mortgagee copies of all
written notices given by Tenant of default by Landlord under this Lease at the
same time and in the same manner as, and whenever, Tenant shall give any such
written notice of default to Landlord, provided the name and address of such
Mortgagee has been furnished in writing to Tenant. Such Mortgagee shall have the
right to remedy any default under this Lease, or to cause any default of
Landlord under this Lease to be remedied, and for such purpose Tenant hereby
grants such Mortgagee an additional fifteen (15) days to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default which is a default.
Tenant shall accept performance by such Mortgagee of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. No default under the Lease
shall exist or shall be deemed to exist (i) as long as such Mortgagee, in good
faith, shall have commenced to cure such default and shall be prosecuting the
same to completion with reasonable diligence, subject to force majeure, or (ii)
if possession of the Property is required in order to cure such default, or if
such default is not susceptible of being cured by such Mortgagee, as long as
such Mortgagee, in good faith, shall have notified Tenant that such Mortgagee
intends to institute proceedings under the Mortgage and, thereafter, as long as
such proceedings shall have been instituted and shall prosecute the same with
reasonable diligence and, after having obtained possession, prosecutes the cure
to completion with reasonable diligence. The Lease shall not be assigned
(subject to the provisions of Article 9) by Tenant or modified, amended or
terminated without such Mortgagee’s prior written consent in each instance. In
the event of the termination of the Lease by reason of any default by Landlord
thereunder or for any other reason whatsoever except the expiration thereof,
upon such Mortgagee’s written request, given within thirty (30) days after any
such termination, Tenant, within fifteen (15) days after receipt of such
request, shall execute and deliver to such Mortgagee or its designee or nominee
a new lease of the Property for the remainder of the Term of the Lease upon all
of the terms, covenants and conditions of this Lease. Neither such Mortgagee nor
its designee or nominee shall become liable under the Lease unless and until
such Mortgagee or its designee or nominee becomes, and then only for so long as
such Mortgagee or its designee or nominee remains, the fee owner of the
Property. Such Mortgagee shall have the right, without Tenant’s consent, to
foreclose the Mortgage or to accept a deed in lieu of foreclosure of such
Mortgage.

 



--------------------------------------------------------------------------------

ARTICLE 11

 

OBLIGATIONS OF TENANT

 

Section 11.1. Tenant shall promptly comply with all laws, ordinances, orders,
rules, regulations, and requirements of all federal, state, municipal or other
governmental or quasi-governmental authorities or bodies then having
jurisdiction over the Property (or any part thereof) and/or the use and
occupation thereof by Tenant, whether any of the same relate to or require (a)
structural changes to or in and about the Property, or (b) changes or
requirements incident to or as the result of any use or occupation thereof or
otherwise (collectively, the “Requirements”), and subject to Article 7, Tenant
shall so perform and comply, whether or not such laws, ordinances, orders,
rules, regulations or requirements shall now exist or shall hereafter be enacted
or promulgated and whether or not the same may be said to be within the present
contemplation of the parties hereto.

 

Section 11.2. Tenant agrees to give Landlord written notice of any law,
ordinance, rule, regulation or requirement which to Tenant’s knowledge is
enacted, passed, promulgated, made, issued or adopted by any of the governmental
departments or agencies or authorities hereinbefore mentioned affecting in a
material adverse manner (a) the Property, (b) Tenant’s use thereof or (c) the
condition of Tenant, a copy of which is served upon or received by Tenant, or a
copy of which is posted on, or fastened or attached to the Property, or
otherwise brought to the attention of Tenant, by mailing within ten (10)
business days after such service, receipt, posting, fastening or attaching or
after the same otherwise comes to the attention of Tenant, a copy of each and
every one thereof to Landlord. At the same time, Tenant will inform Landlord as
to the Work which Tenant proposes to do or take in order to comply therewith .
Notwithstanding the foregoing, however, if such Work would require any
Alterations which would, in Landlord’s opinion, reduce the value of the Property
or change the general character, design or use of the Building or other
improvements thereon, and if Tenant does not desire to contest the same, Tenant
shall, if Landlord so requests, defer compliance therewith in order that
Landlord may, if Landlord wishes, contest or seek modification of or other
relief with respect to such Requirements, so long as Tenant is not put in
violation of any law, ordinance, rule, regulation or requirement enacted,
passed, promulgated, made, issued or adopted by any such governmental
departments or agencies or authorities, but nothing herein shall relieve Tenant
of the duty and obligation, at Tenant’s sole cost and expense, to comply with
such Requirements, or such Requirements as modified, whenever Landlord shall so
direct. Tenant shall have the first right to contest any such Requirement
provided Tenant insures that such contest shall not adversely affect Landlord’s
title to or Tenant’s interest in or use of the Property.

 

Section 11.3. Tenant shall, to the extent not caused by the negligence or
intentional misconduct of Landlord, defend, indemnify and save harmless
Landlord, any partners or members of Landlord, any partners of any partners of
Landlord or any members of any members of Landlord and any officers,
stockholders, directors or employees of any of the foregoing (collectively,
“Indemnified Parties”) from (a) any and all liabilities, losses, claims, causes
of actions, suits, damages and expenses (collectively, “Claims”) arising from
(i) any Work or thing whatsoever done, or any condition created in or about the
Property during the Term, (ii) any use,

 



--------------------------------------------------------------------------------

non-use, possession, occupation, Alteration, repair, condition, operation,
management or maintenance of the Property or any part thereof or of any street,
alley, sidewalk, curb, vault, passageway, common area or space comprising a part
thereof or adjacent thereto, (iii) any act or omission of Tenant or any of its
subtenants or licensees or its or their employees, agents, contractors or
subcontractors, (iv) any accident, injury (including death) or damage to any
person or property occurring in, on or about the Property or any part thereof or
in, on or about any street, alley, sidewalk, curb, vault, passageway, common
area or space comprising a part thereof or adjacent thereto, (v) any contest of
Impositions, Requirements or other matters permitted by this Lease and (vi) any
breach, violation or non-performance of any covenant, condition or agreement in
this Lease to be fulfilled, kept, observed or performed by Tenant; and (b) all
costs, expenses and liabilities incurred, including, without limitation,
reasonable attorney’s fees and disbursements through and including appellate
proceedings, in or in connection with any of such Claims. If any action or
proceeding shall be brought against any of the Indemnified Parties by reason of
any such Claims, Tenant, upon written notice from any of the Indemnified
Parties, shall resist and defend such action or proceeding, at its sole cost and
expense by counsel chosen by Tenant who shall be satisfactory to such
Indemnified Party. Tenant or its counsel shall keep each Indemnified Party fully
apprised at all times of the status of such defense. Counsel for Tenant’s
insurer shall be deemed satisfactory to such Indemnified Party. Notwithstanding
the foregoing, an Indemnified Party may retain its own attorneys to defend or
assist in defending any claim, action or proceeding involving potential
liability in excess of One Hundred Thousand Dollars ($100,000), and the Tenant
shall pay the fees and disbursements of such attorneys. The provisions of this
Section 11.3 shall survive the expiration or earlier termination of this Lease.

 

Section 11.4. If at any time prior to or during the Term (or within the
statutory period thereafter if attributable to Tenant), any mechanic’s or other
lien or order for payment of money, which shall have been either created by,
caused (directly or indirectly) by, or suffered against Tenant, shall be filed
against the Property or any part thereof, Tenant, at its sole cost and expense,
shall cause the same to be discharged by payment, bonding or otherwise, within
ten (10) days after the filing thereof. Tenant shall, upon written notice and
request in writing by Landlord, defend for Landlord, at Tenant’s sole cost and
expense, any action or proceeding which may be brought on or for the enforcement
of any such lien or order for payment of money, and will pay any damages and
satisfy and discharge any judgment entered in such action or proceeding and save
harmless Landlord from any liability, claim or damage resulting therefrom. In
default of Tenant’s procuring the discharge of any such lien as aforesaid
Landlord may, without written notice, and without prejudice to its other
remedies hereunder, procure the discharge thereof by bonding or payment or
otherwise, and all cost and expense which Landlord shall incur shall be paid by
Tenant to Landlord as Additional Rent forthwith.

 

Section 11.5. LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO PAY FOR
ANY WORK, LABOR OR SERVICES RENDERED OR MATERIALS FURNISHED TO OR FOR THE
ACCOUNT OF TENANT UPON OR IN CONNECTION WITH THE PROPERTY, AND NO MECHANIC’S OR
OTHER LIEN FOR SUCH WORK, LABOR OR SERVICES OR MATERIAL FURNISHED SHALL, UNDER
ANY CIRCUMSTANCES, ATTACH TO OR AFFECT THE REVERSIONARY INTEREST OF LANDLORD IN
AND TO THE PROPERTY OR ANY ALTERATIONS,

 



--------------------------------------------------------------------------------

REPAIRS, OR IMPROVEMENTS TO BE ERECTED OR MADE THEREON. NOTHING CONTAINED IN
THIS LEASE SHALL BE DEEMED OR CONSTRUED IN ANY WAY AS CONSTITUTING THE REQUEST
OR CONSENT OF LANDLORD, EITHER EXPRESS OR IMPLIED, TO ANY CONTRACTOR,
SUBCONTRACTOR, LABORER OR MATERIALMEN FOR THE PERFORMANCE OF ANY LABOR OR THE
FURNISHING OF ANY MATERIALS FOR ANY SPECIFIC IMPROVEMENT, ALTERATION TO OR
REPAIR OF THE PROPERTY OR ANY PART THEREOF, NOR AS GIVING TENANT ANY RIGHT,
POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE RENDERING OF ANY SERVICES OR
THE FURNISHING OF ANY MATERIALS ON BEHALF OF LANDLORD THAT WOULD GIVE RISE TO
THE FILING OF ANY LIEN AGAINST THE PROPERTY.

 

Section 11.6. Neither Landlord nor its agents shall be liable for any loss of or
damage to the property of Tenant or others by reason of casualty, theft or
otherwise, or for any injury or damage to persons or property resulting from any
cause of whatsoever nature, unless caused by or due to the gross negligence or
willful misconduct of Landlord, its agents, servants or employees.

 

Section 11.7. Landlord shall not be required to furnish to Tenant any facilities
or services of any kind whatsoever, including, but not limited to, water, steam,
heat, gas, oil, hot water, and/or electricity, all of which Tenant represents
and warrants that Tenant has obtained from the public utility supplying the
same, at Tenant’s sole cost and expense. Upon Tenant’s written request, however,
Landlord agrees to cooperate with Tenant (at no cost to Landlord) with respect
to such services.

 

ARTICLE 12

 

DEFAULT BY TENANT; REMEDIES

 

Section 12.1. Each of the following shall be deemed an event of default (an
“Event of Default”) and a breach of this Lease by Tenant:

 

(a) If the Fixed Rent shall not be said by Tenant for a period of ten (10) days
after written notice from Landlord of such failure.

 

(b) If Tenant shall fail to pay any Additional Rent required to be paid by
Tenant hereunder for a period of ten (10) days after written notice from
Landlord of such failure.

 

(c) If Tenant shall default in the performance or observance of any of the other
agreements, conditions, covenants or terms herein contained, or if such default
is of such a nature that it can be remedied, then if such default shall continue
for thirty (30) days after written notice by Landlord to Tenant (or if such
default is of such a nature that it cannot be completely remedied within said
thirty (30) day period, then if Tenant does not agree in writing within such
thirty (30) day period to cure the same, commence and thereafter diligently
prosecute the cure

 



--------------------------------------------------------------------------------

and complete the cure within a reasonable period of time under the circumstances
after such original written notice of default by Landlord to Tenant).

 

(d) If Tenant shall Transfer all or any of its interest in this Lease without
compliance with the provisions of this Lease applicable thereto.

 

(e) If (i) Tenant shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to Tenant, or seeking to adjudicate Tenant
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to Tenant or
Tenant’s debts, or (B) seeking appointment of a receiver, trustee, custodian or
other similar official for Tenant or for all or any substantial part of Tenant’s
property; or (ii) Tenant shall make a general assignment for the benefit of
Tenant’s creditors; or (iii) there shall be commenced against Tenant any case,
proceeding or other action of a nature referred to in clause (i) above or
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of Tenant’s property, which case,
proceeding or other action (A) results in the entry of an order for relief or
(B) remains un-dismissed, un-discharged or un-bonded for a period of sixty (60)
days; or (iv) Tenant shall take any action consenting to or approving of any of
the acts set forth in clause (i) or (ii) above; or (v) Tenant shall generally
not, or shall be unable to, pay Tenant’s debts as they become due or shall admit
in writing Tenant’s inability to pay Tenant’s debts.

 

Section 12.2. If an Event of Default shall occur and be continuing, Landlord may
elect to declare all Rent for the remainder of the Term (as same may be extended
as provided herein) due and payable and, if Landlord shall make such an
election, the present value of the Rent shall be due and payable five (5) days
after written notice by Landlord to Tenant of such election. The aforesaid
present value shall be determined by discounting each monthly installment of
Rent for the remainder of the Term from the date such installment would have
been due and payable to the date of Landlord’s election to accelerate, by a rate
of one (1%) percent per annum less than the interest rate paid under a United
States Treasury Bill of comparable duration. Landlord also may elect to proceed
by appropriate judicial proceedings, either at law or in equity, to enforce
performance or observance by Tenant of the applicable provisions of this Lease
and/or to recover damages for breach thereof.

 

Section 12.3. (a) If an Event of Default (i) described in Sections 12.1(c) or
(d) hereof shall occur and Landlord, at any time thereafter, at its option,
gives written notice to Tenant stating that this Lease shall terminate on the
date specified in such written notice, which date shall be not less than ten
(10) days after the giving of such written notice, and if, on the date specified
in such written notice, Tenant shall have failed to cure the default which was
the basis for the Event of Default, or (ii) described in Sections 12.1 (a), (b),
or (e) hereof shall occur, then all rights of Tenant under this Lease shall
terminate and Tenant immediately shall quit and surrender the Property, which
termination shall not relieve Tenant from any liability then or thereafter
accruing hereunder.

 



--------------------------------------------------------------------------------

(b) If an Event of Default described in Sections 12.1(a) or (b) hereof shall
occur, or this Lease shall be terminated as provided in Section 12.2 hereof,
Landlord, without written notice, (i) may re-enter and repossess the Property,
or (ii) may dispossess Tenant by summary proceedings or otherwise, which
re-entry and repossession by Landlord shall not relieve Tenant from any
liability then or thereafter accruing hereunder.

 

Section 12.4. If this Lease shall be terminated as provided in Section 12.2
hereof and/or Tenant shall be dispossessed by summary proceedings or otherwise
as provided in Section 12.3 (b) hereof:

 

(a) Tenant shall pay to Landlord all Rent payable under this Lease by Tenant to
Landlord to the date upon which this Lease shall have been terminated or to the
date of re-entry upon the Property by Landlord, as the case may be;

 

(b) Landlord may repair and alter the Property in such manner as Landlord may
deem necessary or advisable without relieving Tenant of any liability under this
Lease or otherwise affecting any such liability, and/or shall attempt to let or
relet the Property or any parts thereof for the whole or any part of the
remainder of the Term or for a longer period, in Landlord’s name or as agent of
Tenant, and out of any rent and other sums collected or received as a result of
such reletting Landlord shall: (i) first, pay to itself the actual cost and
expense of terminating this Lease, re-entering, retaking, repossessing,
repairing and/or altering the Property, or any part thereof, and the cost and
expense of removing all persons and property therefrom, including in such costs,
reasonable brokerage commissions, advertising costs, legal expenses and
attorneys’ fees and disbursements, (ii) second, pay to itself the actual cost
and expense sustained in securing any new tenants and other occupants, including
in such costs, reasonable brokerage commissions, advertising costs, legal
expenses and attorneys’ fees and disbursements and other expenses of, preparing
the Property for reletting, and, if Landlord shall maintain and operate the
Property, the cost and expense of operating and maintaining the Property, and
(iii) third, pay to itself any balance remaining on account of the liability of
Tenant to Landlord. Landlord in no way shall be responsible or liable for any
failure to relet the Property or any part thereof, or for any failure to collect
any rent due on any such reletting, and no such failure to relet or to collect
rent shall operate to relieve Tenant of any liability under this Lease or to
otherwise affect any such liability;

 

(c) Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”), between the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
and the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of Section 12.4(b) hereof for any part of such
period, first deducting from the rents collected under any such reletting all of
the payments to Landlord described in Section 12.4(b) hereof; any such
Deficiency shall be paid in installments by Tenant on the days specified in this
Lease for payment of installments of Rent and Landlord shall be entitled to
recover from Tenant each Deficiency installment as the same shall arise, and no
suit to collect the amount of the Deficiency for any installment period shall
prejudice Landlord’s right to collect the Deficiency for any subsequent
installment period by a similar proceeding.

 



--------------------------------------------------------------------------------

Section 12.5. No termination of this Lease pursuant to Section 12.2 hereof, and
no taking possession of and/or reletting the Property, or any part thereof,
pursuant to Sections 12.3(b) and 12.4(b) hereof, shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting.

 

Section 12.6. To the extent not prohibited by law, Tenant hereby knowingly and
voluntarily waives and releases all rights (legal and equitable) now or
hereafter conferred by statute or otherwise which would have the effect of
limiting or modifying any of the provisions of this Article 12. Tenant shall
execute, acknowledge and deliver any instruments which Landlord may request,
whether before or after the occurrence of an Event of Default, evidencing such
waiver or release.

 

Section 12.7. The Rent payable by Tenant hereunder and each and every
installment thereof, and all costs, actual and customary and reasonable
attorneys’ fees and disbursements and other expenses which may be incurred by
Landlord in enforcing the provisions of this Lease on account of any delinquency
of Tenant in carrying out the provisions of this Lease shall be and they hereby
are declared to constitute a valid lien upon the interest of Tenant in this
Lease and in the Property.

 

Section 12.8. Suit or suits for the recovery of damages, or for a sum equal to
any installment or installments of Rent payable hereunder or any Deficiencies or
other sums payable by Tenant to Landlord pursuant to this Article 12, may be
brought by Landlord from time to time at Landlord’s election, and nothing herein
contained shall be deemed to require Landlord to await the date whereon this
Lease or the Term would have expired by limitation had there been no Event of
Default by Tenant and termination.

 

Section 12.9. Nothing contained in this Article 12 shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding an amount
equal to the maximum allowed by a statute or rule of law governing such
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount shall be greater than, equal to or less than the amount of
the damages referred to in any of the preceding Sections of this Article 12.

 

Section 12.10. No receipt of moneys by Landlord from Tenant after termination of
this Lease, or after the giving of any written notice of the termination of this
Lease shall reinstate, continue or extend the Term or affect any of the right of
Landlord to enforce the payment of Rent payable by Tenant hereunder or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Property by proper remedy, except as herein otherwise
expressly provided, it being agreed that after the service of written notice to
terminate this Lease or the commencement of any suit or summary proceedings, or
after a final order or judgment for the possession of the Property, Landlord may
demand, receive and collect any monies due or thereafter falling due without in
any manner affecting such written notice, proceedings, order, suit or judgment,
all such monies collected being deemed payments on account of Tenant’s liability
hereunder.

 



--------------------------------------------------------------------------------

Section 12.11. Except as otherwise expressly provided herein or as prohibited by
applicable law, Tenant hereby expressly knowingly and voluntarily waives the
service of any written notice of intention to re-enter provided for in any
statute, or of the institution of legal proceedings to that end, and Tenant, for
and on behalf of itself and all persons claiming through or under Tenant, also
knowingly and voluntarily waives any and all right of redemption provided by any
law or statute now in force or hereafter enacted or otherwise, or re-entry or
repossession or to restore the operation of this Lease in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in case of any expiration or termination
of this Lease, and Landlord and Tenant waive and shall waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Property, or any claim of injury or damage.

 

Section 12.12. No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no acceptance of full or
partial Rent during the continuance of any such breach, shall constitute waiver
of any such breach or of such covenant, agreement, term or condition. No
covenant, agreement, term or condition of this Lease to be performed or complied
with by Tenant, and no breach thereof, shall be waived, altered or modified
except by a written instrument executed by Landlord. No waiver of any breach
shall affect or alter this Lease, but each and every covenant, agreement, term
and condition of this Lease shall continue in full force and effect with respect
to any other then existing or subsequent breach hereof.

 

Section 12.13. In the event of any breach or threatened breach by Tenant of any
of the covenants, agreements, terms or conditions contained in this Lease,
Landlord shall be entitled to a decree compelling performance of any of the
provisions hereof, and shall have the right to invoke any rights and remedies
allowed at law or in equity or by statute or otherwise as though re-entry,
summary proceedings, and other remedies were not provided for in this Lease.

 

Section 12.14. Tenant shall pay to Landlord all costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, incurred by
Landlord in any action or proceeding to which Landlord may be made a party by
reason of any act or omission of Tenant. Tenant also shall pay to Landlord all
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, incurred by Landlord in enforcing any of the covenants and
provisions of this Lease and incurred in any action brought by Landlord against
Tenant on account of the provisions hereof, and all such costs, expenses and
reasonable attorneys’ fees and disbursements may be included in and form a part
of any judgment entered in any proceeding brought by Landlord against Tenant on
or under this Lease. All of the sums paid or obligations incurred by Landlord as
aforesaid, with interest and costs, shall be paid by Tenant to Landlord on
demand.

 



--------------------------------------------------------------------------------

Section 12.15. If an Event of Default shall occur under this Lease or Tenant
shall fail to comply with its obligations under this Lease, Landlord may (a)
perform the same for the account of Tenant and/or (b) make any expenditure or
incur any obligation for the payment of money in connection with any obligation
owed to Landlord, including, but not limited to, reasonable attorney’s fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
with interest thereon at the Default Rate and such amounts shall be deemed to be
Additional Rent hereunder and shall be paid by Tenant to Landlord immediately
upon demand therefor. Default Rate shall have the meaning ascribed to it in
Article B of this Lease; provided, however, that for purposes of this Article
12, such Default Rate shall never exceed the maximum non-usurious rate permitted
by applicable law.

 

Section 12.16. If Tenant shall fail to pay any installment of Fixed Rent when
due or any Additional Rent within ten (10) days after the date when such payment
is due, Tenant shall pay to Landlord, in addition to such installment of Fixed
Rent or such Additional Rent, as the case may be, interest on the amount unpaid
at the Default Rate, computed from the date such payment was due to and
including the date of payment.

 

Section 12.17. Intentionally Deleted.

 

Section 12.18. Tenant covenants and agrees that if this Lease shall be
terminated (either because of condition broken during the Term of this Lease or
any renewal or extension thereof and/or when the Term hereby created or any
extension thereof shall have expired) then, and in that event, Landlord, after
ten (10) additional Business Days written notice of its intent to exercise such
remedy, may cause a judgment in ejectment to be entered against Tenant for
possession of the Property, and for that purpose, Tenant hereby authorizes and
empowers any prothonotary, clerk of court or attorney of any court of record to
appear for Tenant and to confess judgment against Tenant in ejectment for
possession of the herein demised Property, and agrees that Landlord may commence
an action pursuant to Pennsylvania Rules of Civil Procedure No. 2970 et seq. for
the entry of any order in ejectment for the possession of real property, and
Tenant further agrees that a writ of possession pursuant thereto may issue
forthwith, for which authorization to confess judgment and for the issuance of a
writ or writs of possession pursuant thereto, this Lease, or a true and correct
copy thereof, shall be sufficient warrant. Tenant further covenants and agrees
that if for any reason whatsoever after said action shall have commenced the
action shall be terminated and the possession of the Property demised hereunder
shall remain in or be restored to Tenant, Landlord shall have the right upon any
subsequent default or defaults, or upon the termination of this Lease as above
set forth, to commence successive actions for possession of real property and to
cause the entry of successive judgments by confession in ejectment for
possession of the Property demised hereunder.

 

Section 12.19. In any procedure or action to enter judgment by confession in
ejectment for possession of real property pursuant to Section 12.18. hereof, if
Landlord shall first cause to be filed in such action an affidavit or averment
of the facts constituting the default, occurrence of the condition precedent, or
event, the happening of which default, occurrence, or event authorizes and
empowers Landlord to cause the entry of judgment by confession, such affidavit
or averment shall be conclusive evidence of such facts, defaults, occurrences,
conditions precedent, or events,

 



--------------------------------------------------------------------------------

and if a true copy of this Lease (and of the truth of which such affidavit or
averment shall be sufficient evidence) shall be filed in such procedure or
action, it shall not be necessary to file the original as a warrant of attorney,
any rule of court, custom or practice to the contrary notwithstanding.

 

Section 12.20. Tenant hereby releases to Landlord and to any and all attorneys
who may appear for Tenant all errors in any procedure or action to enter
judgment by confession by virtue of the warrants of attorney contained in this
Lease and all liability therefor. Tenant further authorizes the prothonotary or
any clerk of any court of record to issue a writ of execution or other process,
and further agrees that real estate may be sold on a writ of execution or other
process. If proceedings shall be commenced to recover possession of the Property
either at the end of the Term or sooner termination of this Lease, or for
non-payment of rent or for any other reason, Tenant specifically waives the
right to the three (3) months’ written notice to quit and/or the fifteen (15) or
thirty (30) days’ written notice to quit required by the Act of April 6, 1951,
P.L. 69, as amended, and agrees that ten (10) Business Days’ written notice
shall be sufficient in either or any such case.

 

Section 12.21. The right to enter judgment against Tenant by confession and to
enforce all of the other provisions of this Lease herein provided for may, at
the option of any assignee of this Lease, be exercised by any assignee of the
landlord’s right, title and interest in this Lease in his, her, or their own
name, any statute, rule of court, custom, or practice to the contrary
notwithstanding.

 

Section 12.22. Unless otherwise provided herein to the contrary, in the event of
any breach by Tenant of any of the terms, covenants, agreements, provisions,
conditions or limitations contained in this Lease, Landlord shall be entitled to
enjoin such breach and shall have the right to invoke any right or remedy
allowed at law or in equity or by statute or otherwise as though entry,
re-entry, summary proceedings and other remedies were not provided for in this
Lease.

 

Section 12.23. Each right or remedy of Landlord provided for in this Lease shall
be cumulative and shall be in addition to every other right or remedy provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise, and the exercise or the beginning of the exercise by Landlord of
any one or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise.

 

ARTICLE 13

 

NO WAIVER

 

Section 13.1. No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Lease shall reinstate, continue or extend the Term, or
affect any written

 



--------------------------------------------------------------------------------

notice heretofore given to Tenant, or operate as a waiver of the right of
Landlord to enforce the payment of Fixed Rent or Additional Rent then due, or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Property by proper suit, action, proceeding or remedy;
it being agreed that, after the service of written notice to terminate or cancel
this Lease, or the commencement of suit, action or summary proceedings, or any
other remedy, or after a final order or judgment for the possession of the
Property, Landlord may demand, receive and collect any moneys due, or thereafter
falling due, without, in any manner whatsoever, affecting such written notice,
proceeding, suit, action, order or judgment; and any and all such moneys
collected shall be deemed to be payments on account of the use and occupation of
the Property or, at the election of Landlord, on account of Tenant’s liability
hereunder.

 

Section 13.2. The failure of Landlord or Tenant to enforce any agreement,
condition, covenant or term, by reason of its breach by Tenant or Landlord, as
the case may be, shall not be deemed to void, waive or affect the right of
Landlord or Tenant to enforce the same agreement, condition, covenant or term on
the occasion of a subsequent default or breach.

 

Section 13.3. The specific remedies to which Landlord may resort under the terms
of this Lease are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may be lawfully entitled in case
of any breach or threatened breach by Tenant of any of the terms, covenants and
conditions of this Lease. Unless otherwise indicated in writing, the failure of
Landlord or Tenant to insist in any one or more cases upon the strict
performance of any of the terms, covenants and conditions of this Lease, or to
exercise any right or remedy herein contained, shall not be construed as a
waiver or relinquishment for the future performance of such terms, covenants and
conditions. Unless otherwise indicated in writing, the receipt by Landlord, or
payment by Tenant, of Rent with knowledge of the breach of any of such terms,
covenants and conditions shall not be deemed a waiver of such breach. Unless
otherwise indicated in writing, the acceptance of any check or payment bearing
or accompanied by any endorsement, legend or statements shall not, of itself,
constitute any change in or termination of this Lease. No surrender of the
Property by Tenant (prior to any termination of this Lease) shall be valid
unless consented to in writing by Landlord. In addition to the other remedies in
this Lease provided, Landlord or Tenant shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation or any of the
terms, covenants and conditions of this Lease or to a decree compelling
performance of any of such terms, covenants and conditions.

 

ARTICLE 14

 

ESTOPPEL CERTIFICATE

 

Section 14.1. Each party agrees that it shall, at any time and from time to time
upon not less than ten (10) Business Days’ prior written notice by the
requesting party, execute, acknowledge and deliver to the requesting party or
any other party specified by the requesting party a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been any modifications, that the Lease is in full force and effect as
modified and

 



--------------------------------------------------------------------------------

stating the modifications), the dates to which the Fixed Rent and Additional
Rent have been paid, and stating whether or not the requesting party is in
default in keeping, observing or performing any term, covenant, agreement,
provision, condition or limitation contained in this Lease and, if in default,
specifying each such default, the Commencement Date and Expiration Date for the
current Term, and any other matters reasonably requested by the requesting
party; it being intended that any such statement delivered pursuant to this
Article 14 may be relied upon by the requesting party or any prospective
purchaser of the Property or any Mortgage thereof or any assignee of any
Mortgage upon the Property.

 

ARTICLE 15

 

QUIET ENJOYMENT

 

Section 15.1. Tenant, upon payment of the Rents herein reserved and upon the due
performance and observance of all the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed, shall and may at
all times during the Term peaceably and quietly have, hold and enjoy the
Property without any manner of suit, trouble or hindrance of and from any
person, subject, nevertheless, to the terms and provisions of this Lease. No
failure by Landlord to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Lease or to abate, reduce or make a deduction
from or offset against the Fixed Rent or any Additional Rent, or to fail to
perform any other obligation of Tenant hereunder.

 

ARTICLE 16

 

SURRENDER

 

Section 16.1. Tenant shall, on the last day of the Term, or upon the sooner
termination of the Term, quit and surrender to Landlord the Property vacant,
free of all equipment, furniture and other movable personal property of Tenant,
and in good order and condition, reasonable wear and tear excepted and subject
to the provisions of Section 7 and Section 8, and Tenant shall remove or
demolish all of the fixtures, structures and other improvements which Landlord
shall have elected to cause Tenant to remove pursuant to and in accordance with
Section 5.8 hereof. Tenant’s obligation to observe and perform this covenant
shall survive the expiration or earlier termination of the Term.

 

Section 16.2. Upon the expiration of the Term, all Fixed Rent and Additional
Rent and other items payable by Tenant under this Lease shall be apportioned to
the date of termination.

 

Section 16.3. Tenant acknowledges that possession of the Property must be
surrendered to Landlord at the expiration or sooner termination of the term of
this Lease. Tenant agrees to indemnify Landlord against and save Landlord
harmless from all costs, claims, loss or liability resulting from the failure or
delay by Tenant in so surrendering the Property, including, without

 



--------------------------------------------------------------------------------

limitation, any claims made by any succeeding tenant founded on such failure or
delay. The parties recognize and agree that the damage to Landlord resulting
from any failure by Tenant to timely surrender possession of the Property as
aforesaid will be extremely substantial, will exceed the amount of the Fixed
Rent and Additional Rent theretofore payable hereunder, and will be impossible
to accurately measure. Tenant therefore agrees that if possession of the
Property is not surrendered to Landlord upon the expiration or sooner
termination of the term of this Lease, then Tenant shall pay to Landlord, as
liquidated damages for each month and for each portion of any month during which
Tenant holds over in the Property after the expiration or sooner termination of
the Term of this Lease, in addition to any sums payable pursuant to the
foregoing indemnity, one and one-half (1½) times the aggregate of the Fixed Rent
and Additional Rent which was payable under this Lease with respect to the last
month of the Term hereof. Nothing herein contained shall be deemed to permit
Tenant to retain possession of the Property after the expiration or sooner
termination of the Term of this Lease. If Tenant holds over in possession after
the expiration or termination of the Term of the Lease, such holding over shall
not be deemed to extend the Term or renew this Lease, but the tenancy thereafter
shall continue as a tenancy from month to month upon the terms and conditions of
this Lease at the Fixed Rent and Additional Rent as herein increased. Tenant
hereby knowingly and voluntarily waives the benefit of any law or statute or
equitable right in effect in the state where the Property is located which would
contravene or limit the provisions set forth in this Section 16.3. This
provision shall survive the expiration or earlier termination of this Lease.

 

ARTICLE 17

 

ACCESS

 

Section 17.1. Landlord shall at all times during the Term have the right and
privilege to enter the Property at reasonable times during business hours upon
reasonable advance written notice which shall not unreasonably interfere with
normal operations of the Property for the purpose of inspecting the same or for
the purpose of showing the same to prospective purchasers or Mortgagees thereof.
Landlord shall also have the right and privilege at all times during the Term to
post written notices of non-responsibility for Work performed by or on behalf of
Tenant and, during the last six (6) months of the Term, Landlord shall have the
right and privilege (a) to display the customary “For Sale” sign on the Building
and (b) following reasonable written notice from Landlord and so long as such
entry does not unduly interfere with Tenant’s normal business operations, to
enter the Property at reasonable times during business hours for the purpose of
exhibiting the same to prospective new tenants and to display the customary “To
Let” signs on the Building.

 

Section 17.2. Landlord shall at all times during the Term have the right to
enter the Property or any part thereof, following reasonable written notice from
Landlord (except in the event of an emergency) and when accompanied by a
representative of Tenant and so long as Landlord uses its reasonable best
efforts to not unduly interfere with Tenant’s normal business operations and
provided that such does not hinder or impair Tenant’s access to the Property,
for the purpose of making such repairs or Alterations therein as Landlord deems
necessary or

 



--------------------------------------------------------------------------------

advisable, but such right of access shall not be construed as obligating
Landlord to make any repairs to or replacements to the Property or as obligating
Landlord to make any inspection or examination of the Building.

 

ARTICLE 18

 

ENVIRONMENTAL MATTERS

 

Section 18.1. Landlord has caused to be performed a Phase I environmental site
assessment dated                     , prepared by
                                             , a copy of which is attached
hereto as Schedule 18.1. Except as set forth in Schedule 18.1, Tenant represents
and warrants to Landlord and each Mortgagee that to the least of Tenant’s
knowledge (and for this purpose “knowledge” shall mean the actual knowledge of
Ronald Rice, Eric Petertonjes and Arlen Shenkman, Esq.) no Hazardous Substance
(as defined below) has been used, generated, manufactured, produced, stored,
released, discharged or disposed of on, under, from or about the Property,
except in accordance with applicable law and in the ordinary course of
constructing, owning and operating the Property in accordance with prevailing
commercial practices (e.g., the use of solvents and fungicides in cleaning the
Property, the use of pesticides in rendering the Property free of vermin, pests
and insects or the use of herbicides in maintaining the interior and exterior
landscaping of the Property, and that no Hazardous Substance is located on or
below the Property). Tenant will not use, generate, manufacture, produce, store,
release, discharge or dispose of on, under, from or about the Property or
transport to or from the Property any Hazardous Substance, except in accordance
with Environmental Laws (as defined below), and will use its best efforts not to
allow or suffer any other person or entity to do so.

 

Section 18.2. Tenant shall keep and maintain the Property in compliance with,
and shall not use, cause, permit or suffer the Property to be in violation of
any Environmental Law.

 

Section 18.3. Tenant represents and warrants to Landlord and any Mortgagee that
Tenant has not received any written notice of a violation of any Environmental
Law, nor incurred any previous liability therefor with respect to the Property.
Tenant shall give prompt written notice to Landlord of:

 

(i) Tenant’s actual knowledge of any use, generation, manufacture, production,
storage, release, discharge or disposal of any Hazardous Substance on, under,
from or about the Property or the migration thereof to or from other property
other than as permitted by Environmental Laws;

 

(ii) Tenant’s receipt of written notice of the commencement, institution of any
proceeding, inquiry or action by or written notice from any local, state or
federal governmental authority with respect to the use or presence of any
Hazardous Substance on the Property or the migration thereof from or to other
property;

 



--------------------------------------------------------------------------------

(iii) all written claims made by any third party against Tenant or the Property
relating to any damage, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Substance;

 

(iv) Tenant’s actual knowledge of any occurrence or condition on any real
property adjoining the Property that could cause the Property or any part
thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Property under any Environmental Law, or any
regulation adopted in accordance therewith, or to be otherwise subject to any
restrictions on the ownership, occupancy, transferability or use of the Property
under any Environmental Law; and

 

(v) Obtaining actual knowledge of any incurrence of expense by any governmental
authority or others in connection with the assessment, containment or removal of
any Hazardous Substance located on, under, from or about the Property or any
property adjoining the Property.

 

Section 18.4. Landlord shall have the right, but not the obligation, to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated with respect to the Property in connection with any Environmental Law
and have its attorneys’ fees and disbursements in connection therewith paid by
Tenant or be defended by Tenant from and against any such proceedings or actions
with counsel chosen by Landlord (provided that Landlord and Tenant shall
attempt, in good faith, to agree on one counsel to represent both Landlord and
Tenant, if in Landlord’s good faith determination such joint representation is
feasible or appropriate under the circumstances), and shall have the right to
make inquiry of and disclose all information to appropriate governmental
authorities when advised by counsel that such disclosure may be required under
applicable law.

 

Section 18.5. Without Landlord’s prior written consent, which consent shall not
be unreasonably withheld or delayed, Tenant shall not take any remedial action,
other than pursuant to the plan developed in accordance with Section 18.7, in
response to the presence of any Hazardous Substance on, under, from or about the
Property, nor enter into any settlement, consent or compromise which might, in
Landlord’s judgment, impair the value of Landlord’s interest in the Property
under this Lease; provided, however, that Landlord’s prior consent shall not be
necessary if the presence of Hazardous Substance on, under, from or about the
Property either poses an immediate threat to the health, safety or welfare of
any individual or is of such a nature that an immediate remedial response is
necessary and it is not practical or possible to obtain Landlord’s consent
before taking such action. In such event Tenant shall notify Landlord as soon as
practicable of any action so taken. Landlord agrees not to withhold its consent,
where such consent is required hereunder, if either (a) a particular remedial
action is ordered by a court or any agency of competent jurisdiction, or (b)
Tenant establishes to the reasonable satisfaction of Landlord that there is no
reasonable alternative to such remedial action which would result in less
impairment of Landlord’s security hereunder.

 

Section 18.6. Tenant shall protect, indemnify and hold harmless the Indemnified
Parties from and against any and all claim, loss, damage, cost, expense,
liability, fines, penalties,

 



--------------------------------------------------------------------------------

charges, administrative and judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind (including, without
limitation, reasonable attorneys’ fees and disbursements) directly or indirectly
arising out of or attributable to, in whole or in part, the breach of any of the
covenants, representations and warranties of this Article 18 or the use,
generation, manufacture, production, storage, release, threatened release,
discharge, disposal, or presence of a Hazardous Substance on, under, from or
about the Property, or any other activity carried on or undertaken on or off the
Property, whether prior to or during the Term and whether by Tenant or any
predecessor in title or any employees, agents, contractors or subcontractors of
Tenant or any predecessor in title, or any third persons at any time occupying
or present on the Property, in connection with the handling, treatment, removal,
storage, decontamination, clean-up, transport or disposal of any Hazardous
Substance at any time located or present on, under, from or about the Property,
including, without limitation: (a) the costs of any required or necessary
repair, cleanup or detoxification of the Property and the preparation and
implementation of any closure, remedial or other required plans including,
without limitation, (i) the costs of removal or remedial action incurred by the
United States Government or the state in which the Property is located, or
response costs incurred by any other person, or damages from injury to,
destruction of, or loss of natural resources, including the costs of assessing
such injury, destruction on loss, incurred pursuant to any Environmental Law;
(ii) the clean-up costs, fines, damages or penalties incurred pursuant to the
provisions of applicable state law; and (iii) the cost and expenses of
abatement, correction or clean-up, fines, damages, response costs or penalties
which arise from the provisions of any other statute, state or federal; and (b)
liability for personal injury or property damage, including damages assessed for
the maintenance of the public or private nuisance, response costs or for the
carrying on of an abnormally dangerous activity.

 

The foregoing indemnity shall further apply to any residual contamination on,
under, from or about the Property, or affecting any natural resources arising in
connection with the use, generation, manufacturing, production, handling,
storage, transport, discharge or disposal of any such Hazardous Substance, and
irrespective or whether any of such activities were or will be undertaken in
accordance with Environmental Law or other applicable laws, regulations, codes
and ordinances. This indemnity shall survive expiration or earlier termination
of this Lease and any transfer of all or a portion of the Property by Tenant.

 

The foregoing indemnity shall in no manner be construed to limit or adversely
affect Landlord’s rights under this Article 18, including, without limitation,
Landlord’s rights to approve any Remedial Work (as defined below) or the
contractors and consulting engineers retained in connection therewith.

 

Section 18.7. In the event that any investigation, site monitoring, containment,
cleanup, removal, restoration or other remedial Work of any kind or nature (the
“Remedial Work”) is required by any applicable local, state or federal law or
regulation, any judicial order, or by any governmental entity or person because
of, or in connection with, the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance in or into the air, soil,
groundwater, surface water or soil vapor at, on, about, under or within the
Property (or any portion thereof), Tenant shall, after written demand for
performance thereof by Landlord,

 



--------------------------------------------------------------------------------

commence to perform, or cause to be commenced, and thereafter diligently
prosecute to completion within such period of time as may be required under any
applicable law, regulation, order or agreement, all such Remedial Work at
Tenant’s sole expense in accordance with the requirements of any applicable
governmental authority or Environmental Law. All Remedial Work shall be
performed by one or more contractors, approved in advance in writing by
Landlord, and under the supervision of a consulting engineer approved in advance
in writing by Landlord. Any contractors or consulting engineers approved by the
applicable governmental authority shall be deemed approved by Landlord. All
costs and expenses of such Remedial Work shall be paid by Tenant, including,
without limitation, the charges of such contractor(s) and/or the consulting
engineer, and Landlord’s reasonable attorneys’ fees and disbursements incurred
in connection with monitoring or review of such Remedial Work. In the event
Tenant shall fail to timely commence, or cause to be commenced, or fail to
complete the Remedial Work within the time required above, Landlord may, but
shall not be required to, cause such Remedial Work to be performed and all costs
and expenses thereof, or incurred in connection therewith shall be Additional
Rent.

 

Section 18.8. Upon reasonable belief that an Environmental Law has been
violated, Landlord shall have the right to engage or cause Tenant to engage,
each at Tenant’s sole cost and expense, an environmental consultant acceptable
to both Landlord and Tenant, to review compliance by Tenant with all applicable
Environmental Laws and Requirements and standards existing at such time with
respect to the practice relating to contamination or hazardous waste methods,
conditions and procedures and Tenant’s development of a plan to identify,
contain and remediate problems caused by such Hazardous Substances. In the event
that Landlord reasonably believes that there may be a violation or threatened
violation by Tenant of any Environmental Law or a violation or threatened
violation by Tenant of any covenant under this Article 18, Landlord is
authorized, but not obligated, by itself, its agents, employees or workmen to
enter at any reasonable time upon any part of the Property for the purposes of
inspecting the same for Hazardous Substances and Tenant’s compliance with this
Article 18, and such inspections may include, without limitation, soil borings.
Tenant agrees to pay to Landlord, upon Landlord’s demand, all expenses, costs or
other amounts incurred by Landlord in performing any inspection for the purposes
set forth in this Section 18.8.

 

Section 18.9. All costs and expenses incurred by Landlord under this Article 18
shall be immediately due and payable as Additional Rent upon demand and shall
bear interest at the Default Rate from the date of written notice of such
payment by Landlord and the expiration of any grace period provided herein until
repaid.

 

Section 18.10. “Environmental Laws” shall mean any federal, state or local law,
statute, ordinance or regulation pertaining to health, industrial hygiene,
hazardous waste or the environmental conditions on, under, from or about the
Property, including, without limitation, the laws listed in the definition of
Hazardous Substances below.

 

Section 18.11. “Hazardous Substances” shall mean any element, asbestos,
compound, chemical mixture, contaminant, pollutant, material, waste or other
substance which is defined, determined or identified as a “hazardous substance”,
“hazardous waste” or “hazardous material”

 



--------------------------------------------------------------------------------

under any federal, state or local statute, regulation or ordinance applicable to
any real property or the Property, as well as any amendments and successors to
such statutes and regulations, as may be enacted and promulgated from time to
time, including, without limitation, the following: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C. § 9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et. seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. § 1801
et. seq.); (vi) the Toxic Substances Control Act (15 U.S.C. § 2601 et. seq.);
(v) the Clean Water Act (33 U.S.C. § 1251 et. seq.); (vi) the Clean Air Act (42
U.S.C. § 7401 et. seq.); (vii) the Safe Drinking Water Act (21 U.S.C. § 349; 42
U.S.C. § 201 and § 300f et. seq.); (viii) the National Environmental Policy Act
of 1969 (42 U.S.C. § 3421); (ix) the Superfund Amendment and Reauthorization Act
of 1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and
42 U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. 1101 et. seq.).

 

Section 18.12. All representations and warranties contained in this Article 18
shall supersede any previous disclosures, written or oral, made by Tenant or its
agents to Landlord with respect to the Property. Landlord and any Mortgagee
shall be entitled to rely on the representations and warranties contained herein
in pursuit of its rights and remedies for a breach thereof without regard to any
such previous disclosures.

 

Section 18.13. All representations, warranties, covenants and indemnities of
Tenant in this Article 18 shall continue to be binding upon Tenant, and its
successors and assigns, after the expiration or earlier termination of this
Lease.

 

ARTICLE 19

 

FINANCIAL STATEMENTS

 

Upon written request from Landlord, Tenant shall furnish to Landlord, as soon as
available and in any event within ninety (90) days after the end of its fiscal
year, an audited balance sheet of Tenant as at the close of such year, together
with the related statements of profit and loss and changes in financial position
for such period, setting forth in each case, in comparative form, the
corresponding figures for the preceding fiscal year, audited and certified by an
independent certified public accounting firm of recognized standing. In
addition, upon written request from Landlord within ninety (90) days after the
end of each of the first three (3) quarters of each of its respective fiscal
years, the Tenant shall furnish an unaudited balance sheet as at the close of
such quarter, together with the related unaudited statement of profit and loss
and changes in financial position, all certified by a treasurer or comptroller
of the Tenant. All financial statements furnished by Tenant to Landlord
hereunder shall be prepared in accordance with generally accepted accounting
principles consistently applied.

 



--------------------------------------------------------------------------------

ARTICLE 20

 

MISCELLANEOUS PROVISIONS

 

Section 20.1. It is mutually agreed by and between Landlord and Tenant that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Property, and/or any claim of injury or
damage excluding any clam for personal injury or property damage.

 

Section 20.2. Upon Landlord’s prior written approval, Tenant may place such
signs on the Property as Tenant deems appropriate to indicate the nature of the
business of Tenant and such parties. The signs shall be lawful under applicable
sign codes and subdivision covenants and Tenant shall obtain all appropriate
licenses and approvals in connection with such signs. Signs existing on the
Commencement Date hereof shall be deemed approved by Landlord.

 

Section 20.3. (a) The term “Landlord” as used herein shall mean only the owner
or the mortgagee in possession for the time being of the Property, so that in
the event of any sale, transfer or conveyance of the Property Landlord shall be
and hereby is entirely freed and relieved of all agreements, covenants and
obligations of Landlord thereafter accruing hereunder, and it shall be deemed
and construed without further agreement between the parties or their successors
in interest or between the parties and the purchaser, transferee or grantee at
any such sale, transfer or conveyance that such purchaser, transferee or grantee
has assumed and agreed to carry out any and all agreements, covenants and
obligations of Landlord hereunder.

 

(b) The term “Tenant” as used herein shall mean the tenant named herein, and
from and after any valid assignment or transfer in whole of said Tenant’s
interest under this Lease pursuant to the provisions of Article 9, shall mean
only the assignee or transferee thereof; but the foregoing shall not release the
assignor or transferor from liability under this Lease.

 

(c) The words “enter”, “re-enter”, “entry” and “re-entry” as used in this Lease
shall not be restricted to their technical legal meaning.

 

(d) The use herein of the neuter pronoun in any reference to Landlord or Tenant
shall be deemed to include any individual Landlord or Tenant, and the use herein
of the words “successor and assigns” or “successors or assigns” of Landlord or
Tenant shall be deemed to include the heirs, executors, administrators,
representatives and assigns of any individual Landlord or Tenant.

 

Section 20.4. The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease.

 

Section 20.5. This Lease shall be governed by and construed in accordance with
the substantive laws of the Commonwealth of Pennsylvania. Under no circumstances
whatsoever

 



--------------------------------------------------------------------------------

shall this Lease be construed as creating either a partnership, an agency or an
employment relationship between the parties hereto.

 

Section 20.6. This Lease contains the entire agreement between the parties and
may not be extended, renewed, terminated or otherwise modified in any manner
except by an instrument in writing executed by the party against whom
enforcement of any such modification is sought. All prior understandings and
agreements between the parties and all prior working drafts of this Lease are
merged in this Lease, which alone expresses the agreement of the parties. The
parties agree that no inferences shall be drawn from matters deleted from any
working drafts of this Lease.

 

Section 20.7. The agreements, terms, covenants and conditions herein shall bind
and inure to the benefit of Landlord and Tenant and their respective heirs,
personal representatives, successors and, except as is otherwise provided
herein, their assigns (whether or not otherwise expressly so provided herein).

 

Section 20.8. Notice whenever provided for herein shall be in writing and shall
be given either by personal delivery, overnight express mail or by certified or
registered mail, return receipt requested, to Landlord at the address
hereinabove set forth, Attention:                                 , with a copy
to Eiseman Levine Lehrhaupt & Kakoyiannis, P.C., 845 Third Avenue, New York, New
York 10022, Attention: Jonathan Eiseman, Esq.; and to Tenant at the address
hereinabove set forth, Attention: Corporate Real Estate Department, or to such
other persons or at such other addresses as may be designated from time to time
by written notice from either party to the other. Notices shall be deemed given
(i) when delivered personally if delivered on a business day (or if the same is
not a business day, then the next business day after delivery), (ii) three (3)
business days after being sent by United States mail, registered or certified
mail, postage prepaid, return receipt requested or (iii) if delivery is made by
Federal Express or a similar, nationally recognized overnight courier service
for 10:00 a.m. delivery, then on the date of delivery (or if the same is not a
business day, then the next business day after delivery), if properly sent and
addressed in accordance with the terms of this Section 20.8.

 

Section 20.9. If any provision of this Lease shall be invalid or unenforceable,
the remainder of the provisions of this Lease shall not be affected thereby and
each and every provision of this Lease shall be enforceable to the fullest
extent permitted by law.

 

Section 20.10. Tenant represents and warrants to the Landlord that Tenant has
not dealt with any real estate broker in connection with this Lease other than
Cushman & Wakefield, Inc., whose commission shall be paid by Tenant pursuant to
a separate written agreement, and Tenant agrees to indemnify the Landlord and
save the Landlord harmless from any and all claims for brokerage commissions by
any other person, firm, corporation or other entity claiming to have brought
about this Lease transaction. The provisions of this Section 21.10 shall survive
the expiration or earlier termination of this Lease.

 



--------------------------------------------------------------------------------

Section 20.11. The parties took equal part in drafting this Lease and no rule of
construction that would cause any of the terms hereof to be construed against
the drafter shall be applicable to the interpretation of this Lease.

 

Section 20.12. In the event that Tenant does not comply with its obligations
under Sections 14.1, Tenant shall and hereby does appoint Landlord the
attorney-in-fact of Tenant, irrevocably, to execute and deliver any documents
provided for in Section 14.1 for and in the name of Tenant, such power, being
coupled with an interest, being irrevocable.

 

Section 20.13. Time is strictly of the essence with respect to each and every
term and provision of this Lease.

 

Section 20.14. (a) Tenant is a corporation duly formed, validly existing and in
good standing under the laws of the State of Ohio and is duly qualified to do
business in the state where the Property is located, (b) the persons executing
this Lease and the other documents executed herewith on behalf of Tenant are
duly appointed and authorized by Tenant to execute such documents, (c) this
Lease and the other documents which will be delivered and executed by Tenant
will, when delivered, have been duly authorized and executed by Tenant and will
constitute legal, valid and binding obligations of Tenant, enforceable against
Tenant in accordance with their terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting the rights of
creditors, generally, (d) Tenant has full power and authority to execute,
deliver and perform its obligations under this Lease and the other documents
which are executed and delivered by Tenant and to carry on its business as
presently conducted, (e) Tenant has obtained all necessary permits, licenses,
entitlements and/or approvals required to comply with the provisions of this
Lease and the other documents which are executed and delivered by Tenant, (f)
other than qualifying to do business in the Commonwealth of Pennsylvania,
Landlord is not required to obtain any permits, licenses, entitlements and/or
approvals in order to own the Property for the purpose of leasing the Property
to Tenant: or complying with the provisions of this Lease and the other
documents delivered herewith, and (g) the execution, delivery and performance of
this Lease and the other documents executed and delivered herewith do not
violate any provisions of any agreement or document to which Tenant is a party
or by which Tenant is bound, or of any order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Tenant.

 

Section 20.15. As used herein, the term “to Tenant’s knowledge” shall mean the
actual, not constructive knowledge, without investigation or inquiry, of any
member of Tenant’s Corporate Real Estate Department. No knowledge of any agent
or representative of Tenant shall be imputed to Tenant.

 



--------------------------------------------------------------------------------

ARTICLE 21

 

TERMINATION RIGHT

 

Section 21.1. Tenant shall have the right at any time after the seventh (7th)
anniversary of the Commencement Date to terminate this Lease by (a) giving
Landlord written notice of such termination at least one hundred eighty (180)
days prior to such termination date (which written notice may be given prior to
the seventh (7th) anniversary of the Commencement Date); (b) paying to Landlord,
together with such written notice, a termination fee equal to the present value
of the Fixed Rent and Additional Rent which would have otherwise become due from
the date of such termination through the Expiration Date, discounted at a rate
of six (6%) percent per annum; and (c) performing all of Tenant’s obligations
hereunder through such termination date, including the surrender of the Property
on or before such termination date and payment of all Rental due hereunder
through such termination date.

 

ARTICLE 22

 

MEMORANDUM OF LEASE

 

Section 22.1. Landlord or Tenant shall have the right at any time to record a
memorandum of lease in the form attached hereto as Exhibit “C” with the Recorder
of Deeds in and for the County in which the Property is located, in which case
the other party shall promptly execute and deliver such memorandum to the
requesting party.

 



--------------------------------------------------------------------------------

The parties hereto have executed this Lease as of the day and year first above
set forth.

 

Landlord:

 

Lexington Corporate Properties Trust (or a to be formed lp) By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

The parties hereto have executed this Lease as of the day and year first above
set forth.

 

Tenant:

 

IKON Office Solutions, Inc. By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DESCRIPTION OF THE LAND

 

[to be attached]

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

SCHEDULE OF REMOVABLE PERSONAL PROPERTY

 

[to be attached]

 



--------------------------------------------------------------------------------

EXHIBIT “C”

 

MEMORANDUM OF LEASE

 

This MEMORANDUM OF LEASE is made as of                             ,         ,
by and between LEXINGTON CORPORATE PROPERTIES TRUST (or a to be formed lp), a
Maryland real estate investment trust (or a Pennsylvania limited partnership)
(“Landlord”) and IKON OFFICE SOLUTIONS, an Ohio corporation (“Tenant”).

 

W I T N E S S E T H :

 

1. Lease. Landlord and Tenant have entered into that certain Lease dated
September 22, 2003 (the “Lease”), with respect to the lease of certain real
property located at 70 Valley Stream Parkway, East Whiteland Township, Chester
County, Pennsylvania, and more particularly described in Exhibit “A” attached
hereto and made a part hereof.

 

2. Landlord. The landlord under the Lease is Lexington Corporate Properties
Trust, with an address of 355 Lexington Avenue, New York, NY 10017.

 

3. Tenant. The tenant under the Lease is IKON Office Solutions, Inc., with an
address of 70 Valley Stream Parkway, Malvern, PA 19355.

 

4. Term. The Term of the Lease is ten (10) years, commencing on September 22,
2003 and ending on September 30, 2013 (the “Expiration Date”).

 

5. Rights of Extension. There are two (2) rights of extension beyond the
Expiration Date, for a period of five (5) years each.

 

6. Copy of Lease. A copy of the Lease is maintained at Landlord’s office and at
Tenant’s office at the respective addresses set forth in the second and third
paragraphs of this Memorandum.

 

7. Lease Controls. This Memorandum is executed for the sole purpose of giving
public written notice of the terms and provisions of the Lease and nothing
contained in this Memorandum (or any termination or release of this Memorandum)
is intended or shall be construed to expand, limit, modify or otherwise affect
the rights and interests of Landlord and Tenant under the Lease.

 



--------------------------------------------------------------------------------

IN WITNESS HEREOF, Landlord and Tenant have executed this Memorandum on the
respective dates set forth in the acknowledgments below, but to be effective for
all purposes as of the date first above written.

 

Landlord:

 

Lexington Corporate Properties Trust (or a to be formed lp) By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

Tenant:

 

IKON Office Solutions, Inc. By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

STATE OF NEW YORK   :     :        SS
COUNTY OF                                                 :

 

On this              day of                                     , 2003, before
me a Notary Public in and for the Commonwealth of Pennsylvania, the undersigned
officer, personally appeared                                         , who
acknowledged him/herself to be the                                          of
LEXINGTON CORPORATE PROPERTIES TRUST, a Maryland real estate investment trust,
and that he/she as such                 , being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the trust by him/herself as such                 .

 

In Witness Whereof, I hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

 

[SEAL]

Notary Public

   

My Commission Expires:

   

--------------------------------------------------------------------------------

 

COMMONWEALTH OF PENNSYLVANIA   :     :        SS COUNTY OF CHESTER   :

 

On this              day of                                     , 2003, before
me a Notary Public in and for the Commonwealth of Pennsylvania, the undersigned
officer, personally appeared                                         , who
acknowledged him/herself to be the                                          of
IKON OFFICE SOLUTIONS, INC., an Ohio corporation, and that he/she as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by him/herself
as such officer.

 

In Witness Whereof, I hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

 

[SEAL]

Notary Public

   

My Commission Expires:

   

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Legal Description of Leased Premises

 